               Case 20-11532-MFW   Doc 179-2   Filed 07/10/20   Page 1 of 85




                                      Exhibit A

                                    Proposed Order




RLF1 23701181V.1
               Case 20-11532-MFW              Doc 179-2          Filed 07/10/20       Page 2 of 85




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :            Chapter 11
                                                             :
SKILLSOFT CORPORATION, et al.                                :            Case No. 20-11532-MFW
                                                             :
         Debtors.1                                           :            (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                ORDER (I) AUTHORIZING CERTAIN DEBTORS
         TO CONTINUE SELLING RECIEVABLES AND RELATED RIGHTS
      PURSUANT TO ACCOUNTS RECEIVABLE AGREEMENT, (II) MODIFYING
         THE AUTOMATIC STAY, AND (III) GRANTING RELATED RELIEF

                   Upon the motion (the “Motion”)2 of Skillsoft Corporation (“Skillsoft”) and its

debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”), for entry of order (i) authorizing certain of the Originators to

continue selling Receivables to the AR Borrower pursuant to the terms of the receivables purchase

agreements attached hereto as Exhibit A (together with all related documents, the “AR Purchase

Agreement”), (ii) modifying the automatic stay to permit offsets and reductions by the AR

Borrower as permitted by the AR Purchase Agreement, and (iii) granting related relief; and the

Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

28 U.S.C. §§ 157(a)–(b) and 1334(b), and the Amended Standing Order of Reference from the



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Skillsoft Corporation (6115); Amber Holding Inc. (0335); SumTotal Systems
    LLC (7228); MindLeaders, Inc. (6072); Accero, Inc. (4684); CyberShift Holdings, Inc. (2109); CyberShift, Inc.
    (U.S.) (0586); Pointwell Limited; SSI Investments I Limited; SSI Investments II Limited; SSI Investments III
    Limited; Skillsoft Limited; Skillsoft Ireland Limited; ThirdForce Group Limited; Skillsoft U.K. Limited; and
    Skillsoft Canada, Ltd. The location of the Debtors’ corporate U.S. headquarters is 300 Innovative Way, Suite
    201, Nashua, NH 03062.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Motion.


RLF1 23701181V.1
               Case 20-11532-MFW         Doc 179-2      Filed 07/10/20      Page 3 of 85




United States District Court for the District of Delaware, dated February 29, 2012; and

consideration of the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C.

§ 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due and proper notice of the Motion having been provided to the Notice Parties, and it appearing

that no other or further notice need be provided; and this Court having held a hearing, if necessary,

to consider the relief requested in the Motion (the “Hearing”); and upon the First Day Declaration;

and the Court having determined that the legal and factual bases set forth in the Motion establish

just cause for the relief granted herein; and it appearing that the relief requested in the Motion is

in the best interests of the Debtors, their estates, creditors, and all parties in interest; and upon all

of the proceedings had before the Court and after due deliberation and sufficient cause appearing

therefor,

                   IT IS HEREBY ORDERED THAT

                   1.   The Motion is granted on a final basis to the extent set forth herein.

                   2.   The Originators hereby assume the AR Purchase Agreement and ratify and

affirm their respective obligations thereunder pursuant to sections 363 and 365 of the Bankruptcy

Code. The Debtors in their capacity as Originators are authorized, but not directed to continue

complying with the terms of the AR Facility Agreement and the AR Purchase Agreement in the

ordinary course of business. Any Receivables or other property sold to the AR Borrower pursuant

to the AR Purchase Agreement shall be sold free and clear of all liens, claims, and encumbrances,

pursuant to sections 363(b) and (f) of the Bankruptcy Code, and the AR Borrower shall be entitled

to all benefits under 363(m) in connection with such purchases.

                   3.   In accordance with section 503(b) of the Bankruptcy Code, any claim for

actual damages arising from any Originator’s failure to satisfy its obligations to the AR Borrower
                                                   2


RLF1 23701181V.1
               Case 20-11532-MFW        Doc 179-2     Filed 07/10/20      Page 4 of 85




in its capacity as “Originator” or “Servicer” (each, as defined in the AR Purchase Agreement)

under the AR Purchase Agreement (which, for the avoidance of doubt, does not and shall not

include any obligation to pay, repay or prepay principal, interest or similar amounts owing to the

AR Facility Lenders under the AR Facility Agreement) shall constitute allowed administrative

expense claims against the Originators (without the need to file any proof of claim) (the “AR

Purchase Administrative Expense Claims”), which allowed claims shall, for purposes of section

1129(a)(9)(A) of the Bankruptcy Code, be considered allowed administrative expenses. Solely to

the extent an Event of Default has occurred and is continuing under, and as defined in, the AR

Facility Agreement, the AR Facility Agent shall be permitted to enforce, on a derivative basis, any

AR Purchase Administrative Expense Claims belonging to the AR Borrower related to AR

Purchase Agreement. The AR Purchase Administrative Expense Claims shall be considered

allowed administrative expense allowed under section 503(b) of the Bankruptcy Code and shall be

against each Debtor that acts as an Originator under the AR Purchase Agreement on a joint and

several basis. For the avoidance of doubt, the AR Purchase Administrative Expense Claims shall

be subject to and subordinate to the Carve Out, the DIP Superpriority Claims, and the Adequate

Protection Superpriority Claims (each of which shall be senior to the AR Purchase Administrative

Expense Claims).

                   4.   Notwithstanding the foregoing, if a transfer of Receivables pursuant to the

AR Purchase Agreement is avoided or recharacterized as an extension of credit or a pledge, rather

than an absolute sale, to secure each Originator’s obligations to the AR Borrower and the AR

Facility Agent, the AR Facility Agent (for the benefit of the AR Borrower) is hereby granted,

pursuant to section 364(c)(2) of the Bankruptcy Code, valid, binding, continuing, enforceable,

unavoidable and fully perfected first-priority continuing security interests in and liens upon all of
                                                 3


RLF1 23701181V.1
               Case 20-11532-MFW        Doc 179-2      Filed 07/10/20     Page 5 of 85




each Originator’s rights in the Originator’s Receivables and other property sold to the AR

Borrower pursuant to the AR Purchase Agreements (the “AR Back-Up Liens”). The AR Back-

Up Liens granted to the AR Facility Agent pursuant hereto shall not be subject to challenge and

shall attach and become valid, enforceable, automatically perfected liens as of the Petition Date,

without any further action by the AR Facility Agent, AR Facility Lenders, or AR Borrower. No

lien senior to or pari passu with the AR Back-Up Liens may be permitted under section 364(d)(1)

of the Bankruptcy Code against any assets that secure the AR Back-Up Liens. This Order shall

continue the enforceability, perfection, and priority of any of the AR Back-Up Liens

notwithstanding any name change, change of location, or any other action by the Debtors or any

of their affiliates. The AR Back-Up Liens shall be entitled to the full protection of section 364(e)

of the Bankruptcy Code in the event that this Order or any provision hereof is vacated, reversed,

or modified, on appeal or otherwise.

                   5.   To the extent expressly provided in the AR Purchase Agreement, the AR

Borrower may (i) deduct from the purchase price of any Receivables or other property purchased

under the AR Purchase Agreement, the amounts that are payable by any of the Debtors party

thereto as a result of violations of representations, warranties, or other matters set forth in the AR

Purchase Agreement, and (ii) if the AR Borrower provides any of the Debtors funds in respect of

the AR Purchase Agreement in excess of the applicable purchase price of the Receivables and

other property acquired, the AR Borrower may deduct such amounts from the purchase price for

future Receivables purchase (such rights in (i) and (ii) collectively, the “Repayment Amounts”).

The Automatic stay of section 362 of the Bankruptcy Code is hereby modified to the extent

necessary to permit such offsets and deductions by the AR Borrower, as contemplated in the AR

Purchase Agreement. The payment by the AR Borrower of the purchase price for Receivables that
                                                  4


RLF1 23701181V.1
               Case 20-11532-MFW       Doc 179-2      Filed 07/10/20      Page 6 of 85




are subsequently reduced by the Repayment Amounts constitutes an extension of credit to the

applicable Debtors that is hereby authorized under section 364 of the Bankruptcy Code.

                   6.   The terms and provisions of this Order relating to the AR Back-Up Liens

and AR Purchase Administrative Expense Claims shall be binding upon all parties in interest in

these cases, including, without limitation, the Debtors, the AR Borrower, the AR Facility Lenders,

the AR Facility Agent, and the respective successors and assigns of the foregoing (including any

chapter 7 or chapter 11 trustee hereafter appointed for the Debtors, an examiner appointed pursuant

to section 1104 of the Bankruptcy Code, or any other fiduciary appointed as legal representative

of the Debtors) and shall inure to the benefit of, without limitation, the Debtors, the AR Borrower,

the AR Facility Lenders, and the AR Facility Agent. If any or all provisions of this Order are

reversed, modified, vacated, or stayed, all obligations or liabilities incurred or payments made

relating to the AR Purchase Agreement prior to the effective date of such reversal, stay,

modification, or vacatur shall be governed by this Order, and the AR Facility Agent, the AR

Facility Lenders, and the AR Borrower shall be entitled to all of the rights, remedies, privileges,

and benefits granted herein and pursuant to the AR Purchase Agreement. If any order dismissing

any Debtor’s chapter 11 case is entered (to the extent such Debtor acts as an “Originator” or a

“Servicer” under the AR Facility Agreement), such order shall provide, in accordance with

sections 105 and 349 of the Bankruptcy Code, that the AR Back-Up Liens and AR Administrative

Expense Claims shall continue in full force and effect, as provided in this Order, and that the Court

shall retain jurisdiction, notwithstanding such dismissal, for the purpose of enforcing such AR

Back-Up Liens and AR Purchase Administrative Expense Claims.

                   7.   Upon transfer of the Receivables and other property sold to the AR

Borrower pursuant to the AR Purchase Agreement, and any all such Receivables and other
                                                 5


RLF1 23701181V.1
               Case 20-11532-MFW        Doc 179-2      Filed 07/10/20      Page 7 of 85




property, whenever created, shall be the property of the AR Borrower and not property of the

estates of any of the Debtors. Accordingly, no expenses of administration of the chapter 11 cases

or any future proceeding or case that may result from the chapter 11 cases, including liquidation

in bankruptcy or other insolvency proceedings, shall be charged against any such property sold to

the AR Borrower, or the proceeds thereof, pursuant to section 506(c) of the Bankruptcy Code or

otherwise, without the express, written consent of the AR Facility Agent. The automatic stay is

hereby vacated and modified to the extent necessary to permit the AR Facility Agent to exercise

any rights and remedies available to it under the AR Purchase Agreement and AR Facility

Agreements after no less than five (5) Business Days’ prior written notice and opportunity to cure

afforded to the Debtors (other than remedies with respect to Repayment Amounts as set forth in

Paragraph 22, which shall not be subject to any notice or opportunity to cure).

                   8.   Other than as expressly provided in the AR Purchase Agreement, the AR

Facility Agent shall be entitled, derivatively, to assert any and all rights of the AR Borrower arising

as a result of the AR Purchase Agreement, including, without limitation, those rights conveyed

under Section 363(m) of the Bankruptcy Code; provided, however, that the Administrative Agent

shall have no right to (i) enforce any Termination Event (as defined in the AR Purchase

Agreement) and/or terminate the AR Purchase Agreement, (ii) assert an AR Purchase

Administrative Expense Claim on a derivative basis, or (iii) deduct any Repayment Amount from

the purchase price of any receivable, in each case of (i), (ii) or (iii), unless and until an Event of

Default under, and as defined in, the AR Facility Agreement shall have occurred and be continuing.

                   9.   The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.


                                                  6


RLF1 23701181V.1
               Case 20-11532-MFW          Doc 179-2     Filed 07/10/20     Page 8 of 85




                   10.   The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated:                           , 2020
         Wilmington, Delaware


                                                THE HONORABLE MARY F. WALRATH
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   7


RLF1 23701181V.1
               Case 20-11532-MFW   Doc 179-2   Filed 07/10/20   Page 9 of 85




                                      Exhibit A

                               AR Purchase Agreement




RLF1 23701181V.1
               Case 20-11532-MFW          Doc 179-2        Filed 07/10/20       Page 10 of 85

                                                     CONFORMED THROUGH AMENDMENT NO. 1
                                                                     EXECUTION VERSION




               AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

         This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT is dated as
of December 20, 2018 (as amended, supplemented or otherwise modified from time to time, this
“Agreement”), by and among SKILLSOFT CORPORATION, a Delaware corporation (“Skillsoft”);
SUMTOTAL SYSTEMS LLC, a Delaware limited liability company (“SumTotal”); MINDLEADERS,
INC., a Delaware corporation (“MindLeaders”); SKILLSOFT CANADA, LTD., a New Brunswick
corporation (“Skillsoft Canada”); SUMTOTAL SYSTEMS CANADA LTD., a Nova Scotia limited
company (“SumTotal Canada”); SKILLSOFT U.K. LIMITED, a company organized under the laws of
England and Wales (“Skillsoft UK” and an “Originator Trustee”); SUMTOTAL SYSTEMS U.K.
LIMITED, a company organized under the laws of England and Wales (“SumTotal UK” and an
“Originator Trustee”); each other entity affiliated with Skillsoft that hereafter becomes a party hereto by
executing a joinder agreement (a “Joinder Agreement”) in the form of Exhibit C attached hereto (a “New
Originator”; together with Skillsoft, SumTotal, MindLeaders, Skillsoft Canada, SumTotal Canada,
Skillsoft UK and SumTotal UK, the “Originators”); SKILLSOFT RECEIVABLES FINANCING LLC, a
Delaware limited liability company (including in its capacity as beneficiary under the Declaration of
Trust, the “Buyer”); and SKILLSOFT, as Originator Agent and as Servicer.

                                                 RECITALS

        WHEREAS, each of the Originators is a “software as a service” provider of on-demand e-
learning and performance products (the “Goods”) to certain customers (each an “Obligor”) domiciled in
Approved Obligor Jurisdictions under Contracts between such Originator and the Obligor;

        WHEREAS, each of the Originators now owns, or will own from to time, Receivables payable by
Obligors on the terms and subject to the conditions set forth in the applicable Contract;

        WHEREAS, each of the Originators desires to sell certain of its Receivables from time to time to
the Buyer (or make these subject to a trust in favor of the Buyer under the Declaration of Trust (as
applicable), and the Buyer wishes to purchase from each Originator all of such Originator’s right, title
and interest (or a beneficial interest therein (as applicable)) in and to such Receivables, together with the
Related Security and Collections with respect thereto;

       WHEREAS, the parties hereto have previously entered into that certain Receivables Purchase
Agreement dated as of October 30, 2015 (the “Original RPA”), pursuant to which the Buyer has
purchased Receivables prior to the date hereof (the “Prior Purchased Receivables”);

        WHEREAS, in connection with execution and delivery of the Original RPA and the purchase of
or acquisition of a beneficial interest in (as applicable) the Receivables from each Originator, the Buyer
entered into that certain Credit Agreement, dated as of October 30, 2015 (as the same has been amended,
supplemented or otherwise modified from time to time, the “Original Credit Agreement”), with the
Lenders from time to time party thereto and Wells Fargo Bank, N.A., in its capacities as Administrative
Agent and Collateral Agent and as Accounts Bank under the Original Credit Agreement;

       WHEREAS, the Buyer desires to terminate and repay in full the Original Credit
Agreement and enter into that certain Credit Agreement, dated as of the date hereof (as the same
may be amended, supplemented or otherwise modified from time to time, the “Credit

#62171535_v4
#62171535_v4
               Case 20-11532-MFW          Doc 179-2      Filed 07/10/20       Page 11 of 85




Agreement”), among the Buyer, as Borrower, the Lenders from time to time party thereto and
CIT Bank, N.A., in its capacities as Administrative Agent and Collateral Agent and as Accounts
Bank thereunder; and

        WHEREAS, each Originator and the Buyer intend for the sales hereunder to be true sales to the
Buyer, providing the Buyer with the full benefits of ownership of such Receivables, and not loans from
the Buyer to the Originators;

        NOW, THEREFORE, in consideration of the foregoing premises and the mutual agreements
herein contained and other good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto do hereby amend and restate the Original RPA in its entirety and agree
as follows:

        1.      Definitions. Capitalized terms used in this Agreement shall have the meanings given to
those terms in the Credit Agreement or, if not defined in the Credit Agreement, in Exhibit A attached
hereto and thereby incorporated herein.

          2.      Sale and Purchase.

Closing Date

                 (a)      Sale on the Closing Date. Effective on the Closing Date, in consideration for the
Purchase Price paid to each Originator which is not a Canadian Originator or a German Originator or a
French Originator and upon the terms and subject to the conditions set forth herein, each such Originator
does hereby sell, assign, transfer and otherwise convey to the Buyer, and the Buyer hereby purchases from
such Originator, all of such Originator’s right, title and interest (but none of such Originator’s Retained
Obligations) in and to each Eligible Receivable originated by such Originator and set forth on Schedule I
(US and UKPurchased Receivables, UK Purchased Receivables, Australian Purchased Receivables and
Singapore Purchased Receivables) attached hereto, together with all Related Security and Collections with
respect thereto. The Buyer shall pay the Purchase Price for the Eligible Receivables purchased pursuant
to this paragraph (a) of this Section 2 on the Closing Date in accordance with Section 3.

                 (b)      Sale by Canadian Originators on the Closing Date. Effective on the Closing
Date, in consideration for the Purchase Price paid to each Canadian Originator and upon the terms and
subject to the conditions set forth herein, each Canadian Originator shall pursuant to an Assignment sell,
assign, transfer and otherwise convey to the Buyer, and the Buyer shall pursuant to such Assignment
purchase from such Canadian Originator, all of such Canadian Originator’s right, title and interest (but
none of such Canadian Originator’s Retained Obligations) in and to each Eligible Receivable originated
by such Canadian Originator and set forth on Schedule I (Canadian Purchased Receivables) attached
hereto, together with all Related Security and Collections with respect thereto. The Buyer shall pay the
Purchase Price for the Eligible Receivables purchased pursuant to this paragraph (b) of this Section 2 on
the Closing Date in accordance with Section 3.

Settlement Date

                (c)     Sales on Each Settlement Date. Effective on each Settlement Date following the
Closing Date, until the occurrence of the Revolving Credit Termination Date, in consideration for the
Purchase Price paid to each Originator which is not a Canadian Originator or a German Originator or a
French Originator and upon the terms and subject to the conditions set forth herein, each such Originator
agrees hereby to sell, assign, transfer and otherwise convey to the Buyer, and the Buyer agrees to
purchase from such Originator, all of such Originator’s right, title and interest (but none of the
                                                     2
#62171535_v4
#62171535_v4
               Case 20-11532-MFW         Doc 179-2       Filed 07/10/20       Page 12 of 85




Originator’s Retained Obligations) in and to the Eligible Receivables that are originated by such
Originator and set forth in the report in substantially the form of Exhibit E attached hereto (each such
report, a “Purchase Report”) delivered in connection with such Settlement Date, together with all Related
Security and Collections with respect thereto. The Buyer shall pay the Purchase Price for the Eligible
Receivables purchased pursuant to this paragraph (c) of this Section 2 on any Settlement Date in
accordance with Section 3.

                 (d)     Sales by Canadian Originators on Each Settlement Date. Effective on each
Settlement Date following the Closing Date, until the occurrence of the Revolving Credit Termination
Date, in consideration for the Purchase Price paid to each Canadian Originator and upon the terms and
subject to the conditions set forth herein, each Canadian Originator shall pursuant to an Assignment sell,
assign, transfer and otherwise convey to the Buyer, and the Buyer shall pursuant to such Assignment
purchase from such Canadian Originator, all of such Canadian Originator’s right, title and interest (but
none of such Canadian Originator’s Retained Obligations) in and to the Eligible Receivables that are
originated by such Canadian Originator and set forth in the Purchase Report delivered in connection with
such Settlement Date, together with all Related Security and Collections with respect thereto. The Buyer
shall pay the Purchase Price for the Eligible Receivables purchased pursuant to this paragraph (d) of this
Section 2 on any Settlement Date in accordance with Section 3.

                 (e)       Sale by French Originators on each Settlement Date. Effective on each Settlement
Date following the date on which each related French Originator executes a Joinder Agreement, until the
occurrence of the Revolving Credit Termination Date, in consideration for the Subrogation Price paid to
each French Originator upon the terms and subject to the conditions set forth herein, each such French
Originator offers to sell, assign, transfer and otherwise convey to the Buyer, all of such French
Originator’s right, title and interest (but none of the French Originator’s Retained Obligations) in and to
the Eligible Receivables that are originated by such French Originator and set forth in a Purchase Report
delivered in connection with such Settlement Date, together with all Related Security and Collections with
respect thereto. The acceptance of an offer for purchase of French Receivables pursuant a Purchase
Report may only be accepted by way of the Buyer countersigning for acknowledgment the relevant
Purchase Report.

                         The assignment and transfer of French Receivables shall be effected by way of a
subrogation conventionnelle pursuant to Art. 1346-1 of the French Code Civil as set forth in Exhibit H
(Transfer of French Receivables - Subrogation Conventionnelle) hereto. With respect to French
Receivables, each reference herein to an assignment or a transfer of French Receivables shall be construed
as a reference to a transfer by way of a subrogation conventionnelle. The remaining provisions of this
Agreement shall apply to the assignment and transfer of French Receivables save as otherwise set forth in
Exhibit H (Transfer of French Receivables - Subrogation Conventionnelle), which shall prevail on any
contrary terms.

                 (f)     Sale by German Originator on the Settlement Date. Effective on each Settlement
Date following the date on which the related German Originator executes a Joinder Agreement, until the
occurrence of the Revolving Credit Termination Date, upon the terms and subject to the conditions set
forth herein, a German Originator shall pursuant to a German Assignment sell and assign to the Buyer,
and the Buyer shall pursuant to a German Assignment purchase and accept assignment from such German
Originator, all Eligible Receivable originated by such German Originator as set forth in the Purchase
Report delivered in connection with such Settlement Date (but none of such German Originator’s Retained
Obligations), and the German Originator shall also assign and transfer all Related Security and
Collections with respect thereto. The Buyer shall purchase and accept such assignment and transfer of
Eligible Receivables and Related Security. The Buyer shall pay the Purchase Price for the Eligible


                                                     3
#62171535_v4
#62171535_v4
               Case 20-11532-MFW         Doc 179-2       Filed 07/10/20       Page 13 of 85




Receivables purchased pursuant to this paragraph (f of this Section 2 on the applicable Settlement Date in
accordance with Section 3.

The Eligible Receivables purchased by the Buyer under paragraphs (a), through (b), (c) and (df) of this
Section 2, together with the Prior Purchased Receivables, shall be referred to herein collectively as the
“Purchased Receivables.”

(e) True Sale; No Recourse. Each of the Originators and the Buyer have structured the
transactions contemplated by this Agreement as a sale consistent with their intention that each
such sale and purchase of Eligible Receivables hereunder (including inter alia a transfer by way of a
subrogation conventionnelle) constitute a “true sale,” which sale is absolute and irrevocable and
provides the Buyer with the full benefits of ownership of the Purchased Receivables. The Buyer
and each Originator agree to treat each such transaction as a “true sale” for all purposes under
applicable law and accounting principles, including in their respective books, records, computer
files, tax returns (federal, state, provincial and local), regulatory and governmental filings (and
shall reflect such sale in their respective financial statements). Except as otherwise provided in
Section 8, each purchase of the Purchased Receivables hereunder is made without recourse to
the applicable Originator and no Originator shall have any right or obligation to repurchase from
the Buyer any Purchased Receivables or to rescind or otherwise retroactively affect any sale of
Purchased Receivables after they are sold to the Buyer hereunder; provided that such Originator
shall be liable to the Buyer for all representations, warranties, covenants and indemnities made by
such Originator under this Agreement and the other Transaction Documents to which such
Originator is a party. The sale of the Purchased Receivables does not constitute an assumption
by the Buyer or any assignee thereof of any Originator’s Retained Obligations. The Originators
shall have no liability to the Buyer for any Obligor’s failure to pay any Receivable when it is due
and payable under the terms of the Contract applicable thereto. The Buyer agrees that it shall
assume the risk of non-payment of any Purchased Receivable purchased hereunder to the extent
it is the result of an Insolvency Event of the applicable Obligor, such assumption of credit risk
(with respect to the Principal Balance relating thereto only) being effective as of the applicable
Transfer Date with respect to such Purchased Receivable. Each Originator will advise all
persons inquiring about the ownership of the Receivables that all Purchased Receivables have
been sold to the Buyer.

                 (g)      (f) Security Interest. Notwithstanding the mutual intent of the parties to treat
each sale of the Purchased Receivables hereunder as a true sale, each Originator (other than thea
Canadian Originators, and the English Originators, a German Originator, a Singapore Originator, a
French Originator and an Australian Originator) hereby grants, effective as of the date hereof, to the
Buyer a security interest in and to any and all present and future Purchased Receivables, the Related
Security, the Collections and the proceeds thereof to secure the payment of all amounts paid to such
Originators hereunder with interest accrued thereon at the applicable rates hereunder and performance by
each such Originator of its obligations hereunder, including its obligation to repurchase the Purchased
Receivables in the circumstances described in Section 8. This Agreement shall be deemed to be a security
agreement (other than in respect of thea Canadian Originators, a German Originator, and the English
Originators, a Singapore Originator, a French Originator and an Australian Originator) for purposes of
the UCC. With respect to such grant of a security interest, the Buyer may at its option exercise from time
to time any and all rights and remedies under this Agreement, the UCC, the PPSA (if applicable), the PPS
Act (AU) or otherwise. Each Originator (other than thea Canadian Originators, a Singapore Originator,
and the English Originators, a German Originator, a French Originator and an Australian Originator)

                                                     4
#62171535_v4
#62171535_v4
               Case 20-11532-MFW          Doc 179-2        Filed 07/10/20       Page 14 of 85




agrees that five Business Days shall be reasonable prior notice to the applicable Originator of the date of
any public or private sale or other disposition of any or all of the Receivables. In furtherance of the
foregoing, upon the request of the Buyer or the Collateral Agent (as the Buyer’s assignee and at the
written direction of the Requisite Lenders), each such Originator shall file such financing, financing
change statements or continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate to perfect and maintain the perfection of
Buyer’s security interest (if applicable) and ownership interest in the Receivables originated by such
Originator and the Related Security and Collections with respect thereto, or as the Buyer or the Collateral
Agent (as the Buyer’s assignee) may reasonably request from time to time.

                 (h)     Sale by Australian Originators on the Settlement Date.

                         (i)      Each Australian Originator agrees to do anything the Buyer reasonably
                         requests to ensure (i) any security interest under this Agreement is fully effective,
                         enforceable and perfected with the contemplated priority, for more satisfactorily
                         assuring or securing to the Buyer the Eligible Receivables and for aiding the
                         exercise of any right, power or remedy in connection with any such security
                         interest, and (ii) the representations and warranties set out in Exhibit B (c) are
                         true and correct at all times in respect of each Eligible Receivable transferred or
                         to be transferred to the Buyer by the relevant Australian Originator including,
                         without limitation, by the relevant Australian Originator taking all such steps as
                         reasonably practicable to procure an executed deed of release or instrument of
                         waiver of priority (in each case on terms satisfactory to the Buyer in all respects)
                         in respect of any existing security interest (as defined in the PPS Act (AU)) which
                         extends to the relevant Eligible Receivable in favour of any third party creditor
                         which ranks pari passu or in priority (as determined by application of the PPS
                         Act (AU)) to the interest of the Buyer in the relevant Eligible Receivable.

                         (ii)     If the PPS Act (AU) applies to transactions under this Agreement, (i) the
                         parties acknowledge that for the purposes of section 109(1) of the PPS Act (AU),
                         each transfer of Eligible Receivables does not secure payment or performance of
                         an obligation; (ii) each Australian Originator acknowledges that each transfer of
                         a Eligible Receivable by the relevant Australian Originator to the Buyer as
                         contemplated by this Agreement will constitute a deemed security interest in
                         favour of the Buyer as secured party in respect of the Eligible Receivable
                         transferred; (iii) each Australian Originator consents to the registration by the
                         Buyer, at the relevant Australian Originator's expense, of a financing statement or
                         any financing change statement on the Australian Personal Property Securities
                         Register; (iv) each Australian Originator waives its rights under the PPS Act
                         (AU) to receive a copy of any verification statement in respect of any such
                         financing statement or financing change statement as registered by the Buyer; (v)
                         each Australian Originator agrees that it will not change its name, ACN or ABN
                         without giving the Buyer at least ten (10) Business Days prior notice of such new
                         name or relevant number; (vi); the parties agree to the extent permitted by law
                         (A) for the purposes of sections 115(1) and 115(7) of the PPS Act (AU), the
                         Buyer need not comply with sections 95, 118, 121(4), 125, 130, 132(3)(d) or
                         132(4); (B) sections 142 and 143 of the PPS Act (AU) are excluded and (C) for
                         the purposes of section 115(7) of the PPS Act (AU) , the Buyer need not comply
                         with sections 132 and 137(3).



                                                      5
#62171535_v4
#62171535_v4
               Case 20-11532-MFW          Doc 179-2       Filed 07/10/20       Page 15 of 85




                         (iii)    Where the Buyer has rights, powers or remedies in addition to, or
                         existing separately from, those under the PPS Act (AU), those rights, powers and
                         remedies will continue to apply and are not limited or excluded (or otherwise
                         adversely affected) by the PPS Act (AU). This is despite this clause or any other
                         provision of this Agreement.

                 (i)    Sale of Australian Receivables. It is acknowledged that any sale, transfer or
assignment to the Purchaser of the Australian Receivables referred to in clause 2 is equitable only, subject
to section 6(p).

          3.     Purchase Price.

                  (a)    Calculation of Purchase Price. The purchase price for each Purchased
Receivable (other than French Receivables) purchased on the Closing Date and on any Transfer Date
thereafter (the “Purchase Price”) shall equal the Net Invoice Amount thereof.

                 (b)      Payment. (i) In respect of any Purchased Receivable (other than French
Receivables) sold by a Canadian Originator, an English Originator, a German Originator, a Singapore
Originator, an Australian Originator, SumTotal or MindLeaders or any New Originator (other than a
French Originator), the Purchase Price for the Purchased Receivables shall be payable in full by the Buyer
to each applicable Originator in Dollars on the applicable Transfer Date as follows: (A) first, by set-off
pursuant to Section 8(d) and (B) second, by delivery on such Transfer Date of immediately available
funds, to the extent of funds available to the Buyer from its Borrowings under the Credit Agreement and
other cash on hand and, (ii) in respect of any Purchased Receivable sold by Skillsoft, the Purchase Price
for the Purchased Receivables shall be payable in full by the Buyer to Skillsoft in Dollars on the
applicable Transfer Date as follows: (A) first, by set-off pursuant to Section 8(d), (B) second, by delivery
on such Transfer Date of immediately available funds, to the extent of funds available to the Buyer from
its Borrowings under the Credit Agreement and other cash on hand and (C) third, subject to the terms of
Section 3(c)(e), by means of an addition to the principal amount of the Subordinated Note in an amount
equal to any remaining unpaid portion of such Purchase Price after application of clauses (ii)(A) and (B)
above. and (iii) in respect of any Purchased Receivable which is a French Receivable transferred to the
Buyer by way of subrogation conventionnelle, the Buyer shall pay to the relevant French Originator an
amount equal to the aggregate face amount of such French Receivables, in accordance with the terms of
Exhibit H (Transfer of French Receivables) (hereinafter called the Subrogation Price when applied to
French Receivables) and the relevant French Originator shall deliver an executed subrogation receipt
("Subrogation Receipt") to the Buyer in the form as set out in Annex 1 to Exhibit H upon receipt of the
relevant amount paid in respect of the relevant French Receivable transferred to the Buyer hereunder.

                (c)      Subject, in the case of French Receivables, to the provisions of Exhibit H
(Transfer of French Receivables) to this Agreement, the Buyer shall transfer the Purchase Price due in
accordance with Clause 3 of the Agreement on the Settlement Date. The Purchase Price for each French
Receivable shall be paid by the Buyer to the relevant French Originator on each relevant Settlement Date,
in accordance with the terms of Exhibit H (Transfer of French Receivables).

               (d)      Only to the extent applicable, for the purposes of (i) Articles L.314-1 et seq.,
L.341-49, R.314-1 et seq. of the French Code de la consommation and (ii) Article L.313-4 of the French
code monétaire et financier, the Parties acknowledge that by virtue of certain characteristics of this
Agreement, the effective global rate (taux effectif global) cannot be calculated at the date of this
Agreement, but an indicative calculation of such rate (based on figured example calculated on the basis of



                                                      6
#62171535_v4
#62171535_v4
               Case 20-11532-MFW           Doc 179-2       Filed 07/10/20       Page 16 of 85




assumptions) shall be provided on the date hereof by the Buyer to the French Originators in a separate
letter, which forms part of this Agreement (the "TEG Letter").

                 (e)       (c) Subordinated Note. (i) On the Closing Date, the Buyer shall issue to Skillsoft
an amended and restated subordinated promissory note substantially in the form of Exhibit D (the
“Subordinated Note”) payable by the Buyer to the order of Skillsoft. The aggregate principal amount of
the Subordinated Note at any time shall be equal to the excess of (x) the sum of (A) the original principal
amount of the Subordinated Note on the Closing Date and (B) the aggregate amount of each addition to
the principal amount of the Subordinated Note made pursuant to Section 3(b)(ii)(C) as of such time over
(y) the sum of (A) the aggregate amount of all payments made by the Buyer to Skillsoft in cash in respect
of the principal amount of the Subordinated Note as of such time and (B) all reductions in such principal
amount pursuant to Section 8(a). All payments made by the Buyer in respect of the Subordinated Note
shall be allocated, first, to pay accrued and unpaid interest thereon, and second, to pay the outstanding
principal amount thereof. Interest on the outstanding principal amount of the Subordinated Note shall
accrue at the rate per annum set forth in the Subordinated Note, to be paid (x) on each Settlement Date
and (y) on the maturity date thereof. Any principal amount of the Subordinated Note not paid or prepaid
pursuant to the foregoing terms shall be payable on the maturity date thereof. Notwithstanding anything to
the contrary contained in this Agreement, all obligations of the Buyer in respect of principal and interest
evidenced by the Subordinated Note shall be paid solely from funds available to the Buyer that are not
otherwise required to be applied or set aside for the payment of any obligations of the Buyer under the
Loan Documents, and shall be non-recourse to the Buyer other than with respect to such funds.
Accordingly, Skillsoft shall not have a claim against the Buyer to the extent that insufficient funds exist to
make any payment in respect of the Subordinated Note, and any failure of the Buyer to pay interest or
principal due on the Subordinated Note shall not constitute a Termination Event or Event of Default.

          (i)     The Originator Agent shall record any addition to the principal amount of the
          Subordinated Note made on any Transfer Date by noting the date and amount thereof on the grid
          attached to the Subordinated Note; provided, however, that the failure to make any such
          recordation or any error in such grid shall not adversely affect Skillsoft’s rights.

          (ii)      Anything herein to the contrary notwithstanding, (x) the principal amount of the
          Subordinated Note as of any Transfer Date shall not exceed an amount equal to 30% of the
          aggregate Principal Balance of the Financed Receivables as of such Transfer Date and (y) no
          increase shall be made to the principal amount of the Subordinated Note on any Transfer Date if
          the Net Worth of the Buyer is less than $9,000,000 on such date, in each case after giving effect
          to all transactions contemplated hereunder or under the Credit Agreement to occur on such date.

          (iii)   The Buyer and Skillsoft agree to treat the Subordinated Note as equity for U.S. Tax
          purposes, and not to take any inconsistent position (whether on a tax return or otherwise) unless
          required to do so by final determination of the IRS or other applicable Governmental Authority.

                 (f)      (d) Originator Agent. Each of the Originators hereby appoints Skillsoft as its
agent (in such capacity, the “Originator Agent”) to perform all duties assigned to it hereunder or under the
other Transaction Documents. The Originator Agent hereby accepts and agrees to such appointment.

          4.      Conditions Precedent.

                 (a)     Initial Transfer or Trust on the Closing Date. The purchase or declaration of
trust over (as applicable) of the Financed Receivables designated for sale or to be made subject to the
Originator Trust by the applicable Originators on the Closing Date shall be subject to the condition that


                                                       7
#62171535_v4
#62171535_v4
               Case 20-11532-MFW           Doc 179-2        Filed 07/10/20       Page 17 of 85




all of the conditions precedent to the initial Loan under Section 3.1 of the Credit Agreement (as amended)
shall have been satisfied or waived in accordance with the terms thereof.

                (b)      Transfers on Settlement Dates. The Buyer’s obligation to purchase Eligible
Receivables from any Originator or to acquire a beneficial interest in Eligible Trust Receivables on any
Settlement Date shall be subject to the further conditions precedent that:

                           (i)     The Revolving Credit Termination Date shall not have occurred as of
such Settlement Date;

                         (ii)    Not later than the third Business Day prior to such Settlement Date, the
Buyer shall have received a Purchase Report with respect to the Eligible Receivables proposed to be sold,
together with such additional supporting documentation that the Buyer may have reasonably requested in
connection therewith;

                         (iii)    Such Originator’s and, if applicable, Originator Trustee’s representations
and warranties herein shall be true and correct in all material respects on and as of the applicable
Settlement Date (or, if such representation or warranty is expressly made only as of another date, as of
such date), including with respect to the Eligible Receivables designated to be sold in the applicable
Purchase Report and the Eligible Trust Receivables designated as Trust Receivables in a Trust Asset
Designation; provided that the materiality qualifier in the preceding clause shall not be applicable with
respect to any representation or warranty which itself contains a materiality qualifier;

                          (iv)    No Event of Repurchase nor any Trust Surrender Event shall exist on
such Settlement Date with respect to a Financed Receivable sold to the Buyer or made subject to the
Originator Trust by such Originator, unless the applicable Originator has repurchased (or reacquired the
beneficial interest therein) and paid (or is paying on such Settlement Date) the full amount of the
Repurchase Price (or the amount subject to Dispute, to the extent provided pursuant to Section 8) for the
affected Financed Receivables pursuant to the terms of Section 8 or such repurchase (or reacquisition of
beneficial interest) or other payment is being effectuated on such Settlement Date by payment in cash or
by set-off by the Buyer against the Purchase Price for the Eligible Receivables designated to be sold or
against the Trust Consideration for the Eligible Trust Receivables designated to be added to the
Originator Trust;

                         (v)    To the extent that there are any Borrowings to be made on such
Settlement Date, all of the conditions precedent set forth in Section 3.2 of the Credit Agreement to the
making of a Loan shall have been satisfied or waived in accordance with the terms thereof;

                           (vi)     No event shall have occurred and be continuing that constitutes a
Termination Event; and

                           (vii)   No Material Adverse Change shall have occurred since the date of the
last purchase hereunder.

                   (c)      Notwithstanding the foregoing conditions precedent, the Buyer shall be vested
with full right, title and interest to and in each Purchased Receivable or in the entire beneficial interest in
each Trust Receivable and, in each case, its Related Security and Collections with respect thereto on the
first day on which any portion of the Purchase Price or Trust Consideration (as applicable) is paid under
Section 3(b), and whether or not the conditions precedent set forth herein were in fact satisfied. The
failure, however, of any such Originator (other than a Canadian Originator) to satisfy any of the
foregoing conditions precedent shall give rise to a right of the Buyer to rescind the related purchase or

                                                       8
#62171535_v4
#62171535_v4
               Case 20-11532-MFW           Doc 179-2       Filed 07/10/20        Page 18 of 85




acquisition of a beneficial interest and direct such Originator or Originator Trustee to pay to the Buyer an
amount equal to the Purchase Price or Trust Consideration payment that had been made with respect to
any Receivable related thereto in accordance with Section 8.

        5.        Originator Representations and Warranties. Each Originator represents and warrants to
the Buyer on each Transfer Date that the representations and warranties set forth on Exhibit B hereto are
true and correct.

       6.      Originator Covenants. Until the later of the termination of this Agreement and the
Revolving Credit Termination Date:

                 (a)      Corporate Existence. Each Originator will (i) comply in all material respects
with all material applicable laws, rules, regulations and orders and preserve and maintain its corporate
existence, rights, franchises, qualifications, and privileges and (ii) keep its jurisdiction of incorporation,
principal place of business and chief executive office and the office where it keeps its records concerning
the Receivables at the address set forth in this Section 6 or, upon 30 days’ prior written notice to the
Buyer, at any other locations in jurisdictions where all actions reasonably requested by such the Buyer or
the Collateral Agent (at the written direction of the Requisite Lenders) or otherwise necessary to protect,
perfect and maintain the Buyer’s security interest in the Receivables have been taken and completed.

                 (b)       Books and Records. Each Originator will keep its books and accounts in
accordance with GAAP and shall make a notation on its books and records, including any computer files,
to indicate which Receivables (including any beneficial interest therein) have been sold to the Buyer.
Originator shall maintain and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables and related contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for collecting all Receivables (including, without
limitation, records adequate to permit the daily identification of each Receivable and all collections of and
adjustments to each existing Purchased Receivable).

                 (c)      Sales, Liens and Debt. No Originator will sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Lien on or with respect to, the
Receivables or upon or with respect to any account to which any collections of any Receivable are sent, or
assign any right to receive income in respect thereof except the security interests in favor of (i) the Buyer
and (ii) the agents under the Existing Credit Agreements (it being understood and agreed that no
Originator shall enter into any control agreement with any agent or lender under any of the Existing Credit
Agreements or otherwise permit any such agent or lender to take possession or control of (or otherwise
perfect any Lien on) any deposit account or other account in which collections of any Receivable are
transferred or deposited).

                 (d)    Extension or Amendment of Receivables. No Originator shall (i) amend or
extend the payment terms applicable to any Financed Receivables, (ii) reduce the amount of any Financed
Receivable, or compromise or settle the same or allow any credit or discount whatsoever thereon, (iii)
release wholly or partly any Obligor from the payment thereof, (iv) enter into any amendment or
modification to the Contract that would adversely affect the Buyer’s rights in any Financed Receivable in
any manner or (v) otherwise waive or permit or agree to any deviation from the terms or conditions of any
Financed Receivable, in each case unless approved in advance by the Buyer.

                 (e)    Audits and Visits. Each Originator will, at any time and from time to time during
regular business hours as requested by the Buyer, permit the Buyer, the Lenders or their respective agents
or representatives, upon five Business Days’ notice, (i) on a confidential basis, to examine and make

                                                       9
#62171535_v4
#62171535_v4
               Case 20-11532-MFW           Doc 179-2       Filed 07/10/20       Page 19 of 85




copies of and abstracts from all books, records and documents (including, without limitation, computer
tapes and disks) in its possession or under its control relating to the Receivables including, without
limitation, the related Contracts, and (ii) to visit its offices and properties for the purpose of examining
and auditing such materials described in clause (i) above, and to discuss matters relating to the
Receivables or its performance hereunder or under the related Contracts with any of its officers or
employees having knowledge of such matters; provided that unless any Originator is in default in respect
of any material obligation hereunder, the Buyer and the Lenders and their respective agents or
representatives collectively shall perform no more than two on-site visits annually.

                 (f)     Reporting Requirements.       The Originators will provide to the Buyer the
following:

                 (i)     the financial statements, certificates and opinions described in Section 6.1 of the
                 Credit Agreement on or prior to the date specified therein;

                 (ii)     at least ten Business Days prior to any change in any Originator’s name
                 (including any French form of name), a notice setting forth the new name and the
                 proposed effective date thereof;

                 (iii)  promptly (and in no event later than five Business Days following actual
                 knowledge or receipt of written notice thereof), written notice in reasonable detail, of any
                 Lien or Dispute asserted or claim made against a Financed Receivable or any credit
                 memoranda issue relating to any Financed Receivables; and

                 (iv)     as soon as possible and in any event within five days after becoming aware of the
                 occurrence thereof, written notice of any matter that could reasonably be expected to
                 result in a Material Adverse Change.

                  (g)     Further Instruments. Each Originator will, at its expense, promptly execute and
deliver all further instruments and documents, and take all further actions that the Buyer may reasonably
request, from time to time, in order to perfect, protect, defend or more fully evidence the full and complete
ownership and security interest in the Receivables, free and clear of any Liens or adverse claims, other
than those in favor of the Collateral Agent and the Secured Parties, or to enable the Buyer to exercise or
enforce the rights of the Buyer hereunder or under the Receivables.

                  (h)      Taxes. Subject to Section 8(c), each Originator will pay (or will cause the
Originator Agent to pay) any and all taxes (excluding the Buyer’s net income, franchise, doing business or
similar taxes) relating to the transactions contemplated under this Agreement and the Declaration of Trust,
including but not limited to the sale, transfer and assignment of or declaration of trust over (as applicable)
each Financed Receivable, other than those taxes that any Originator is contesting in good faith and for
which adequate reserves have been taken.

                (i)     Perform Terms. Each Originator will duly perform and comply with all terms
under each Contract relating to the Financed Receivables and promptly inform the Buyer of any breach or
default by any Originator or any Obligor of any of the terms thereof.

                 (j)     Not Adversely Affect Buyer’s Rights. Each Originator will refrain from any act
or omission that could reasonably be expected to materially prejudice or limit the Buyer’s rights under any
of the Financed Receivables or this Agreement.



                                                      10
#62171535_v4
#62171535_v4
               Case 20-11532-MFW            Doc 179-2        Filed 07/10/20        Page 20 of 85




                  (k)     Class 1 Receivables. On each Transfer Date, each Originator will sell to the
Buyer, or declare in favor of the Buyer a trust over (as applicable), all of its Class 1 Receivables prior to
selling, or declaring in favor of the Buyer a trust over (as applicable), any Financed Receivables in any
other class on such date.

                  (l)       Maintenance of Business. Each Originator will, and will cause each of its
Subsidiaries to take all reasonable action to preserve, renew and keep in full force and effect the rights,
licenses, permits, privileges, franchises, patents, industrial design rights, copyrights, trademarks and trade
names material to the conduct of the business such Originator. Without limiting the foregoing, each
Originator (i) will preserve, renew (in its discretion) and keep in full force and effect the Contracts with its
Obligors and (ii) will preserve, renew (or replace in its discretion) and keep in full force and effect any of
its contracts with the entity or entities that provide the servers which permit such Originator to provide the
digital platform for its customers and other services offered by such Originator. Each Originator will, and
will cause each of its Subsidiaries, to maintain the servers and the digital passkeys for an “uptime” level
that is consistent in all respects with the “uptime” levels maintained prior to the Closing Date.

                (m)      Centre of Main Interests. With respect to any Originator formed, incorporated or
organized in the European Union, for the purposes of the European Union Regulation and UNCITRAL
Implementing Regulations, its “centre of main interests” shall be situated in its jurisdiction of
incorporation, and it shall have no “establishment” (as defined in the European Union Regulation and
UNCITRAL Implementing Regulations) or branch office in any other jurisdiction.

                (n)      Declaration of Trust. Except with the prior written consent or at the direction of
the Buyer or as provided in or contemplated by the Declaration of Trust, the Credit Agreement or this
Agreement, neither Skillsoft UK nor SumTotal UK shall, so long as it is acting as trustee of the
Originator Trust created pursuant to the Declaration of Trust in relation to the Trust Receivables:

                         (i)       create or permit to exist any Lien upon the whole or any part of the Trust
Receivable, present or future;

                            (ii)     transfer, sell, lend, part with or otherwise dispose of, or deal with, or
grant any option or present or future right to acquire any of the Trust Receivable or any interest, estate,
right, title or benefit therein or thereto or agree or attempt or purport to do so; or

                           (iii)    permit any person other than the Buyer to have any equitable or
beneficial interest in any of its assets or undertakings or any interest, estate, right, title or benefit therein.

                 (o)     Default Notices. As soon as practicable, and in any event within five Business
Days after a Responsible Officer of any Originator has actual knowledge of the existence of any breach of
a covenant under this Agreement, Termination Event or Event of Repurchase or other event which has had
a Material Adverse Effect or which could reasonably be expected to have a Material Adverse Effect, such
Originator shall give the Buyer written notice specifying the nature of such breach, Termination Event or
Event of Repurchase or other event, including the anticipated effect thereof.

                 (p)     Default Notices to Obligors. Following the occurrence and during the
continuance of an Event of Default, if so instructed by the Collateral Agent (at the written direction of the
Requisite Lenders), the Originators agree to notify, and authorize the Buyer and the Collateral Agent to
notify, the Obligors of the sale and assignment of the Eligible Receivables (or, in respect of the French
Receivables of their transfer by way of subrogation conventionnelle) under this Agreement and to make
payment directly to the Concentration Account.


                                                        11
#62171535_v4
#62171535_v4
               Case 20-11532-MFW           Doc 179-2        Filed 07/10/20       Page 21 of 85




          7.     Collection Activities.

                 (a)       The Buyer (and, in respect of the Trust Receivables, each Originator Trustee)
hereby affirms its appointment of Skillsoft as its servicer and agent (in such capacity, the “Servicer”) for
the administration and servicing of all Financed Receivables sold to the Buyer hereunder, and Skillsoft
hereby confirms its acceptance of such appointment and agrees to assume the duties and the
administration and servicing obligations as Servicer, and perform all necessary and appropriate
commercial collection activities in arranging the timely payment of amounts due and owing by any
Obligor, whereby the Buyer agrees that, with respect to German Receivables, such duties (in particular
any collection activities) shall be sub-delegated to the German Originator, with Skillsoft remaining
responsible and liable to the Buyer, all in accordance with applicable laws, rules and regulations, with
reasonable care and diligence, including, without limitation, diligently and faithfully performing all
servicing and collection actions (including, if necessary, acting as party of record in foreign jurisdictions),
in each case in accordance with the Credit and Collection Policies; provided, however, that such
appointment as Servicer and any sub-delegation of such duties shall not release Skillsoft from any of its
duties, responsibilities, liabilities and obligations resulting from or arising hereunder. The Buyer may
replace the Servicer pursuant to Section 7(f). In connection with its servicing obligations, Servicer will,
and will ensure that each Originator will, perform its respective obligations and exercise its respective
rights under the Contracts related to the Financed Receivables with the same care and applying the same
policies as it applies to its own Receivables generally and would exercise and apply if it owned the
Financed Receivables and shall act in the best interests of the Buyer to maximize Collections, in each case
in accordance with the Credit and Collection Policies. In addition, the Servicer shall assist the Buyer in
the creation of all reports and other deliveries required to be delivered by the Buyer under the Transaction
Documents.

                  (b)     The Buyer has established in its own name an account located at the Accounts
Bank, ABA #322270288, Account #1841000394 (the “Concentration Account”) to receive amounts
owing by the Obligors under the Financed Receivables from the Originators. Each Originator and
Originator Trustee and the Servicer covenant and agree (i) to initiate transfer of all amounts received from
any Obligor in respect of any Financed Receivables to the Concentration Account within two Business
Days of receipt thereof from the applicable Obligor, (ii) to take any and all other actions, including
actions requested by the Buyer, to ensure that all amounts owing under the Financed Receivables will be
transferred exclusively to the Concentration Account, and (iii) to take any and all other actions, including
actions requested by the Buyer, to ensure that any amounts not owing under the Financed Receivables will
not be deposited in the Concentration Account. Until remitted to the Concentration Account, any amounts
held by any Originator or the Servicer in respect of a Financed Receivable shall be held in trust (to the
extent legally possible) as the Buyer’s exclusive property and safeguarded for the benefit of the Buyer
(and its respective assignees). If the transfer of any Collections in respect of a Financed Receivable to the
Concentration Account is not initiated within two Business Days of receipt thereof by the applicable
Originator, Originator Trustee or the Servicer, then the amount of such Collections not so remitted shall
bear interest each day from such date due until the date deposited into the Concentration Account at the
Delinquent Rate. Such interest shall be payable on demand.

                (c)     If any Originator, Originator Trustee or the Servicer misdirects payment to the
Concentration Account of any Collections from a Receivable that was not a Financed Receivable, such
Originator, Originator Trustee or the Servicer, as applicable, will immediately notify the Buyer and
provide evidence of payment details documenting that the payment is for transactions other than the
Financed Receivables and that no Event of Repurchase has occurred and is continuing. If the Buyer has
been so notified prior to the next Settlement Date, then the Buyer shall refund the amount of the
misdirected payment to the applicable Originator or Originator Trustee, at the direction of the Servicer. If
the Buyer has not been so notified prior to the next succeeding Settlement Date, and as a result the amount
                                                      12
#62171535_v4
#62171535_v4
               Case 20-11532-MFW           Doc 179-2       Filed 07/10/20        Page 22 of 85




of such misdirected payment has been transferred, paid over or otherwise set aside for the benefit of the
Agents or any Lender in accordance with the Credit Agreement, then the applicable Originator or
Originator Trustee shall be entitled to offset the amount of the misdirected payment against any other
amounts that such Originator or Originator Trustee is otherwise required to remit to the Buyer. Under no
circumstances whatsoever shall the Agents, the Accounts Bank or any Lender have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Servicer, any Originator, any Originator Trustee,
the Parent, any affiliate thereof or any other Person in respect of, or obligation to return, refund or
otherwise pay over to the Servicer, any Originator, any Originator Trustee, the Parent, any affiliate
thereof or any other Person, any amount that represents a misdirected payment.

                 (d)      Pursuant to its servicing obligations under Section 7(a), the Servicer shall be
responsible for identifying, matching and reconciling any payments received in the Originator’s or
Originator Trustee’s accounts with the Receivable associated with such payment. If any payment is
received from an Obligor, and such payment is not identified by such Obligor or Originator Trustee as
relating to a particular Receivable and cannot otherwise be reasonably identified (e.g. by invoice number
or amount) as relating to a particular Receivable within five Business Days of receipt thereof, such
payment shall be applied first to the unpaid Financed Receivables with respect to such Obligor in
chronological order (beginning with the oldest unpaid Financed Receivable), and then to Receivables with
respect to such Obligor that are not Financed Receivables, also in chronological order.

                  (e)     Based on the reconciliation information prepared by the Servicer in accordance
with its servicing obligations under Sections 7(a) and 7(d), and other information available to the
Servicer, (i) the Servicer will initiate remittance of Collections on account of Financed Receivables to the
Concentration Account no later than two Business Days after receipt thereof in accordance with Section
7(b) of this Agreement and (ii) the applicable Originator or Originator Trustee or the Servicer will retain
for its own account Collections on account of Receivables that are not Financed Receivables.

                 (f)     If the Servicer defaults in its obligations as servicer as set forth under this
Section 7, the Buyer may at any time thereafter (and shall, without requirement of advance notice to the
Servicer, any Originator or Originator Trustee or any other Person, upon an Insolvency Event of the
Servicer) replace the Servicer (which replacement may be effectuated through the outplacement to a
Person of all back office duties, including billing, collection and processing responsibilities, and access to
all personnel, hardware and software utilized in connection with such responsibilities). Any fees and
expenses incurred by the Buyer, the Agents or the Lenders in connection with the replacement of the
Servicer shall be reimbursed on demand by the Originators (or the Originator Agent), which shall be
liable for such amounts on a joint and several basis.

                 (g)      The Servicer hereby agrees to indemnify the Buyer, the Agents, the Lenders and
their respective officers, directors, agents, representatives, shareholders, counsel, employees (each, a
“Servicer Indemnified Person”) from and against any and all claims, losses and liabilities (including,
without limitation, reasonable attorneys’ fees) arising out of or resulting from any failure by the Servicer
to perform its duties or obligations as Servicer hereunder in accordance with this Agreement or any claim
brought by any Person other than a Servicer Indemnified Person arising from the Servicer’s collection
activities with respect to the Financed Receivables; provided, however, that in all events there shall be
excluded from the foregoing indemnification (x) any claims, losses or liabilities to the extent resulting
solely from the gross negligence or willful misconduct of a Servicer Indemnified Person as determined in a
final non-appealable judgment of a court of competent jurisdiction or (y) as the result of an Insolvency
Event of an Obligor. Amounts due hereunder shall accrue interest at the Delinquent Rate.




                                                      13
#62171535_v4
#62171535_v4
               Case 20-11532-MFW          Doc 179-2       Filed 07/10/20       Page 23 of 85




                  (h)     As compensation for its servicing activities hereunder, the Servicer shall be
entitled to receive the Servicer Fee from time to time payable in accordance with Section 5.22(c) or (d) of
the Credit Agreement.

          8.     Repurchase Events; Indemnities and Set-Off.

               (a)      If any of the following events (each an “Event of Repurchase” or “Trust
Surrender Event”, as applicable) occurs and is continuing with respect to a Financed Receivable:

                        (i)      any representation or warranty by the applicable Originator or Originator
Trustee hereunder with respect to such Financed Receivable is incorrect when made or deemed made;

                         (ii)     the applicable Originator (other than a Canadian Originator), Originator
Trustee or the Servicer fails to perform or observe any other term, covenant or agreement with respect to
such Financed Receivable and such failure has an adverse effect on the ability to collect any amount of the
Principal Balance of such Financed Receivable;

                        (iii)   with respect to a Financed Receivable sold by an Originator (other than a
Canadian Originator), an Obligor asserts a Dispute with respect to such Financed Receivable;

                         (iv)    the applicable Originator (other than a Canadian Originator), Originator
Trustee or the Servicer breaches the covenants set forth in paragraph (d), (i), (j) or (l) of Section 6;

                        (v)     with respect to a Financed Receivable sold by an Originator (other than a
Canadian Originator), any of the circumstances described in the last sentence of Section 4(c) hereof shall
occur; or

                         (vi)    an Originator (other than a Canadian Originator) or Originator Trustee
fails to perform its obligations under the Contract at any time to the extent that such failure, had it
occurred prior to the sale of such Financed Receivable, or prior to the date such Financed Receivable is
made subject to the Declaration of Trust, would have caused such Receivable not to be an Eligible
Receivable or an Eligible Trust Receivable (as applicable) as of the applicable Transfer Date or date on
which such Receivable is made subject to the Declaration of Trust (as applicable);

then, the applicable Originator or Originator Trustee shall, at the time, in the manner and otherwise as
hereinafter set forth, repurchase such Purchased Receivable or reacquire the beneficial interest in the
relevant Trust Receivable in accordance with the Declaration of Trust (or, if the Buyer agrees in writing,
the portion subject to Dispute) at the Buyer’s option and demand on the next succeeding Settlement Date.
The Repurchase Price with respect to such Purchased Receivable or Trust Receivable, as applicable, shall
be paid to the Concentration Account in Dollars in immediately available funds. The obligation to pay the
Repurchase Price immediately upon the Buyer’s demand shall be a joint and several obligation of each of
the Originators. If, at any time prior to the payment in full in cash of the Repurchase Price (including any
interest thereon accruing hereunder), the Buyer would be entitled to enforce its rights against the relevant
Obligor, then the Buyer or any of its assignees (including the Lenders) shall be permitted to take such
actions as it deems appropriate as (i) the owner and holder of such Purchased Receivable subject to an
Event of Repurchase notwithstanding the occurrence of such Event of Repurchase or (ii) the holder of the
beneficial interest in such Trust Receivable subject to a Trust Surrender Event in accordance with the
Originator Power of Attorney, notwithstanding the occurrence of such Trust Surrender Event. Upon the
payment in full in cash of the Repurchase Price (including any interest thereon accruing hereunder) with
respect to a Financed Receivable, such Financed Receivable shall hereby be, and be deemed to be,
repurchased and reassigned (if applicable) to by the applicable Originator (or the beneficial interest

                                                     14
#62171535_v4
#62171535_v4
               Case 20-11532-MFW           Doc 179-2        Filed 07/10/20        Page 24 of 85




therein re-acquired by the relevant Originator Trustee) from the Buyer without recourse to or warranty by
the Buyer. Each Originator agrees that the Buyer may set off any amount payable by the Buyer in respect
of the Purchase Price of any Financed Receivables (other than French Receivables, and solely in the case
of Skillsoft and no other Originator, including any principal amounts of the Subordinated Note) against
any unpaid obligation of any Originator under this Section 8(a). Amounts due hereunder in respect of the
Repurchase Price of any Financed Receivables required to be repurchased shall accrue interest until paid
in full, which interest shall be payable on demand, for the period from the date of such demand to (but
excluding) the date of receipt by the Buyer of such amounts in full in cash, at the Delinquent Rate.

                   (b)     Each Originator and Originator Trustee hereby agrees on a joint and several basis
to indemnify Buyer (together with its officers, directors, agents, representatives, shareholders, counsel,
employees and lenders, each, an “Indemnified Party”) from and against any and all claims, losses and
liabilities (including, without limitation, reasonable attorneys’ fees) (all of the foregoing being collectively
referred to as “Indemnified Amounts”) arising out of or resulting from any of the following: (i) the sale to
Buyer of any Receivable which purports to be an Eligible Receivable, or the declaration of trust in favor
of the Buyer over any Receivable which purports to be an Eligible Trust Receivable, in each case as to
which any of the representations and warranties made herein are not true and correct on the Transfer Date
therefor; (ii) any representation or warranty made or deemed made by an Originator or Originator Trustee
(or any of its officers) under or in connection with this Agreement or the Declaration of Trust (except with
respect to the Financed Receivables) shall have been incorrect in any material respect when made; (iii) the
failure by any Originator or any Financed Receivable to comply with any applicable law, rule or
regulation; (iv) the failure to vest in Buyer a perfected ownership or, if applicable, security interest (as
understood under the UCC, the PPSA, the PPS Act (AU) and other applicable law) in each Purchased
Receivable and the proceeds and Collections in respect thereof and its Related Security, or the failure to
vest in the Buyer a valid beneficial interest in each Trust Receivable and its Related Security and the
proceeds and Collections in respect thereof, in each case, free and clear of any Lien of any kind or nature
whatsoever; (v) any Dispute or any other claim resulting from the services or merchandise related to such
Financed Receivable or the furnishing or failure to furnish such services or Goods or relating to collection
activities with respect to such Financed Receivable; provided, however, this clause (v) shall not be deemed
to include any failure to pay arising out of any Insolvency Event of an Obligor; (vi) the commingling by
any Originator of Collections at any time with other funds of such Originator or any other Person
resulting in a misdirected payment to the Concentration Account; (vii) with respect to a Financed
Receivable sold by a Canadian Originator, or a French Originator, any failure by such Canadian
Originator or French Originator or the Servicer to perform or observe any term, covenant or agreement
(other than a representation or warranty) with respect to such Financed Receivable and such failure has an
adverse effect on the ability to collect any amount of the Principal Balance of such Financed Receivable;
(viii) with respect to a Financed Receivable sold by a Canadian Originator or a French Originator, the
assertion by the applicable Obligor of a Dispute with respect to such Financed Receivable on or after the
applicable Transfer Date; (ix) with respect to a Financed Receivable sold by a Canadian Originator or a
French Originator, such Canadian Originator or French Originator or the Servicer breaches the covenants
set forth in paragraph (d), (i), (j) or (l) of Section 6; (x) with respect to a Financed Receivable sold by a
Canadian Originator or a French Originator, the occurrence of any of the circumstances described in the
last sentence of Section 4(c) hereof; or (xi) with respect to a Financed Receivable sold by a Canadian
Originator or a French Originator, such Canadian Originator or French Originator fails to perform its
obligations under the Contract at any time to the extent that such failure, had it occurred prior to the sale
of such Financed Receivable would have caused such Receivable not to be an Eligible Receivable as of
the applicable Transfer Date; or (xii) with respect to a Financed Receivable sold by a French Originator,
the occurrence of any circumstance whereby the transfer of the French Receivables by way of subrogation
is void (including inter alia a failure to deliver the subrogation receipt or a failure by the Buyer to pay the
relevant Purchase Price); provided, however, that in all events there shall be excluded from the foregoing
indemnification any claims, losses or liabilities resulting solely from the gross negligence or willful
                                                       15
#62171535_v4
#62171535_v4
               Case 20-11532-MFW          Doc 179-2        Filed 07/10/20       Page 25 of 85




misconduct of an Indemnified Party as determined in a final non-appealable judgment of a court of
competent jurisdiction or as the result of an Insolvency Event of an Obligor; and provided further for
purposes of clauses (vii) to (xii) above (the “Canadian Indemnity Events” or, where relevant, the “French
Indemnity Events”), (A) the maximum Indemnified Amount for all Losses in respect of a Financed
Receivable affected by a Canadian Indemnity Event or French Indemnity Events shall be an amount equal
to the Repurchase Price for such Financed Receivable plus reasonable attorney’s fees and (B) the term
“Losses” shall mean for purposes of clause (A) all identifiable claims, losses and liabilities, whether
matured or unmatured, liquidated or unliquidated, realized or unrealized. Amounts due hereunder shall
accrue interest at the Delinquent Rate from the date due until receipt of payment in full in cash.

                 (c)      Tax Indemnification. Any and all payments (of whatever nature and including
taxes) made to the Buyer pursuant to this Agreement or the Declaration of Trust (including, but not
limited to, the payments on the Financed Receivables from the Obligors) shall be made free and clear of
and without deduction or withholding for or on account of any Taxes (including any sales, occupational,
excise, gross receipts, personal property, privilege or license Taxes, or withholdings or other deductions,
including Taxes due and payable by the Buyer to the Agents or the Lenders under the Credit Agreement or
any other Transaction Documents entered into by the Buyer with any Agent or Lender), withholdings or
other deductions. If any Taxes are required to be withheld or paid under this Section 8(c) by an
Originator or Originator Trustee, then such Originator or Originator Trustee (or the Originator Agent, on
behalf of such Originator or Originator Trustee), shall pay such Taxes to the applicable taxing authority
and such Originator or Originator Trustee shall send the original or a certified copy of the receipt
evidencing such Tax payment, within 30 days of the payment date, to the Buyer and shall ensure that the
Buyer receives an amount equal to the amount it otherwise would have received had no such withholding
been required by applicable Law unless such Taxes were imposed upon the Buyer with respect to its net
income. Each Originator and Originator Trustee, on a joint and several basis, shall indemnify and hold
the Buyer harmless from and against, any Taxes that may at any time be asserted against the Buyer in
respect of the transactions contemplated hereunder (including any sales, occupational, excise, gross
receipts, personal property, privilege or license taxes, or withholdings or other deductions, including taxes
and additional amounts due and payable, or indemnifiable, by the Buyer to the Agents or the Lenders
under the Credit Agreement or any other Transaction Documents entered into by the Buyer with any
Agent or Lender, but not including Taxes imposed upon the Buyer with respect to its net income), and all
reasonable costs related thereto, without duplication for any Taxes that such Originator or Originator
Trustee has paid pursuant to this Section 8(c). All indemnifications required to be made under this
Section 8(c) shall be made within thirty (30) days from the date Buyer makes written demand therefor.

                 (d)      Set-Off. Subject, in relation to French Receivables, to the terms of Exhibit H
(Transfer of French Receivables), Eeach Originator and Originator Trustee agrees that, unless such
Originator or Originator Trustee notifies the Buyer in writing that it desires to pay on the date when due
any amounts due under this Section 8 and such Originator or Originator Trustee makes such payment to
the Buyer in immediately available funds on such date such payment is due, each Originator and
Originator Trustee hereby irrevocably instructs and authorizes the Buyer to offset such amount against the
Purchase Price or Trust Consideration of any Financed Receivables designated to be sold or made subject
to a trust in favor of the Buyer (other than any French Receivable) on or after such date or against any
Collections; provided, however, that Buyer shall only exercise its right of set-off hereunder in
circumstances where there is mutuality between the Buyer and the applicable Originator. No notification,
act or consent of any nature whatsoever is required prior to the exercise by the Buyer of such right of set-
off.




                                                     16
#62171535_v4
#62171535_v4
               Case 20-11532-MFW          Doc 179-2       Filed 07/10/20       Page 26 of 85




                (e)      UCC. The rights granted to the Buyer hereunder are in addition to all other
rights and remedies afforded to the Buyer as a secured party under the UCC, the PPSA, the PPS Act (AU)
and other applicable law.

                  (f)     Tax Treatment of Indemnification. For all Tax purposes, the Originators and the
Buyer agree to treat any indemnity payment under this Agreement as an adjustment to the Purchase Price
unless a final determination of the IRS or other applicable Taxing Authority provides otherwise.

                  (g)     Future Purchase and Sale by Mutual Agreement. Notwithstanding anything
herein to the contrary, after the date hereof, the Buyer and any Canadian Originator, both acting at all
times on an arm’s length basis, may mutually agree that such Canadian Originator will purchase from the
Buyer, and that the Buyer will sell to such Canadian Originator, any Financed Receivable previously sold
by such Canadian Originator to the Buyer which is affected by one or more Canadian Indemnity Events,
in each case for a price equal to the Principal Balance with respect to such Financed Receivable. If any
such purchase and sale is completed, the Buyer will then have no further claim pursuant to Section 8(b) in
respect of such Canadian Indemnity Events as they relate to such Financed Receivable; provided that,
after giving effect to such purchase and sale and all other transactions made on the date thereof, no Excess
Funding exists; and provided further that neither the Buyer nor such Canadian Originator will have any
obligation whatsoever to so agree and that each of the Buyer and such Canadian Originator may
determine not to do so at any time and from time to time in its sole unfettered discretion.

       9.      Termination Events. The occurrence of any one or more of the following shall constitute a
“Termination Event”:

                 (a)     Any Originator or Originator Trustee shall fail to make any payment or deposit
required hereunder when due; provided that no Termination Event shall occur under this Section 9(a) as a
result of any late payment or deposit which is cured within one Business Day if (i) such late payment or
deposit was attributable to circumstances beyond such Originator’s or Originator Trustee’s control or (ii)
such late payment or deposit has not occurred more than two times in any calendar year and (iii) such
Originator or Originator Trustee pays interest on the overdue amount of such payment or deposit until
paid at the Delinquent Rate; or

                (b)     Any Originator or Originator Trustee shall fail to observe or perform any term,
covenant or agreement hereunder (other than as referred to in clause (a) of this Section 9) or any other
Transaction Document to which it is a party and such failure shall continue for five consecutive Business
Days, except that there shall be no grace period for a breach of paragraph (a)(i), (d), (i), (j) or (l) of
Section 6; or

                (c)       An Insolvency Event shall occur in respect of any Originator or Originator
Trustee or any of their respective Affiliates; or

                 (d)     A Change of Control shall occur.

Upon the occurrence and during the continuance of a Termination Event, the Buyer may terminate this
Agreement, without further demand, protest or notice of any kind, and no longer be required to purchase
any Receivables from any Originator or to acquire the beneficial interest in any Trust Receivables until
such Termination Event is cured or waived. Notwithstanding the foregoing, in the event that a
Termination Event occurs as a result of a breach of Section 6(l), the Buyer shall have the right (in
consultation with the Lenders) to cure any such Termination Event, including by paying any amounts
owed under the contract with the Originator’s server providers (the “Cure Right”). Any such amount paid


                                                     17
#62171535_v4
#62171535_v4
                Case 20-11532-MFW         Doc 179-2        Filed 07/10/20       Page 27 of 85




by the Buyer shall bear interest at the Delinquent Rate and be payable on demand by the Originators and
the Originator Trustees on a joint and several basis.

         10.      Notices. Unless otherwise provided herein, all communications by an Originator,
Originator Trustee, the Servicer or the Buyer or any other agreement entered into in connection herewith
shall be in writing and (except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid, or by email) shall be personally delivered or sent by a recognized
overnight delivery service, certified mail, postage prepaid, return receipt requested, or by email to such
Originator, Originator Trustee or Buyer, as the case may be, at its address set forth on the attached
Schedule II.

        Any Purchase Report, and any supporting documentation in connection herewith or therewith,
such as copies of invoices, may be sent by an Originator or an Originator Trustee by fax or as a PDF file
attachment to an email, and the Buyer and Originator or Originator Trustee may otherwise communicate
by email or fax. Each Originator and Originator Trustee agrees that the Buyer may presume the
authenticity, genuineness, accuracy, completeness and due execution of any email or fax communication
bearing a facsimile or scanned signature resembling a signature of an authorized Person of an Originator
or an Originator Trustee without further verification or inquiry by the Buyer. Notwithstanding the
foregoing, the Buyer in its sole discretion may elect not to act or rely upon such a communication and
shall be entitled (but not obligated) to make inquiries or require further Originator action to authenticate
any such communication.

         Any party may change the address at which it is to receive notices hereunder by written notice in
the foregoing manner given to the other parties hereto.

         11.     Survival. All covenants, representations and warranties made herein shall continue in full
force and effect so long as any Purchased Receivables remain outstanding and this Agreement remains in
effect. Each Originator’s and the Servicer’s obligations to indemnify the Buyer under Sections 8(b), 8(c)
and 12, the Servicer’s obligations to indemnify each Servicer Indemnified Person under Section 7(g) and
the obligations of each of the Originators and the Originator Trustees to the Buyer, the Accounts Bank,
the Agents and each Lender and any of their respective Related Parties in respect of the Indemnification
Obligations under Section 14 shall survive notwithstanding any termination of this Agreement or the
resignation or removal of the Originator Agent or the removal of Skillsoft in its role as Servicer.

        12.     Expenses. Each Originator agrees on a joint and several basis to reimburse (or to cause
the Originator Agent to reimburse) the Buyer for all reasonable costs (including reasonable attorneys’ fees
and expenses) the Buyer incurs in connection with the preparation, negotiation, documentation,
administration and enforcement hereof.

          13.     Joinder of New Originators.

                 (a)      Addition of New Originators. From to time upon not less than 30 days’ prior
written notice to the Buyer, the Administrative Agent and the Lenders, the Servicer may propose that one
or more of its Affiliates become a New Originator hereunder. No such entity shall become a New
Originator hereunder unless and until (i) such entity shall have executed and delivered a Joinder
Agreement and delivery of the certificates, opinions and documents required to be delivered under clause
(c) below and (ii) the Buyer and the Requisite Lenders have consented to such entity becoming a New
Originator; provided that if such entity is domiciled and has its chief executive office in an Approved
Originator Jurisdiction, such consent shall not be required.



                                                      18
#62171535_v4
#62171535_v4
                Case 20-11532-MFW         Doc 179-2        Filed 07/10/20       Page 28 of 85




                (b)      New Approved Originator Jurisdictions. If the Servicer requests that an Affiliate
become a New Originator hereunder and such entity is not domiciled or does not have its chief executive
office in an Approved Originator Jurisdiction, the Buyer (or its assignees) agrees to negotiate in good faith
the requirements for any wholly-owned subsidiary of the Parent to become a New Originator hereunder,
including any additional certificates, opinions and other documents that may be required to be delivered
under applicable law in accordance with clause (c) below.

                 (c)     Documentation. In connection with becoming a New Originator in accordance
with paragraph (a) of this Section 12, such New Originator will execute a Joinder Agreement and shall
deliver the analogous opinions, certificates and other documents required to be delivered by an Originator
on the Closing Date under Section 3.1 of the Credit Agreement (along with any additional certificates,
opinions or other documents required pursuant to clause (b) above), together with such updated Schedules
and Exhibits as may be necessary to ensure that after giving effect to the joinder of such New Originator.
The addition of such New Originator shall not be effective until each of the Buyer, the Lenders and the
Administrative Agent receives a copy of the documents referenced herein in form and substance
reasonably satisfactory to the Buyer and the Requisite Lenders.

         14.     Originator Undertaking. Each of the Originators and the Originator Trustees, on a joint
and several basis, unconditionally and irrevocably guarantees to the Buyer, the Accounts Bank, the
Agents and each Lender and any of their respective Related Parties as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the indemnification obligations owed by the
Buyer (in its capacity as the borrower under the Credit Agreement), any Originator or Originator Trustee,
the Servicer or any Affiliate thereof under this Agreement, the Credit Agreement and any other
Transaction Document (collectively, the “Indemnification Obligations”); provided that the Indemnification
Obligations shall not include payment of principal of, or interest on, the Loans. Each Originator and
Originator Trustee further agrees that the Indemnification Obligations may be amended, extended,
renewed or otherwise modified from to time, in whole or in part, without notice to or further assent from it
and it will remain bound upon its guarantee notwithstanding any amendment, extension, renewal or other
modification of any Indemnification Obligation. Each Originator and Originator Trustee waives
presentment to, demand of payment from and protest to the applicable indemnifying party under the
Transaction Documents, and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. Each Originator and Originator Trustee further agrees that its guarantee hereunder
constitutes a guarantee of payment when due and not of collection, and waives any right to require that
any resort be had by an indemnified party to any other source of payment. The obligations of each
Originator and Originator Trustee hereunder shall not be subject to any reduction, limitation, impairment
or termination for any reason, including any claim of waiver, release, surrender, alteration or compromise,
and shall not be subject to any defense or set-off, counterclaim, recoupment or termination whatsoever by
the reason of the invalidity, illegality or unenforceability of the Indemnification Obligations whatsoever.

          15.     Governing Law; Submission to Jurisdiction; Service of Process

                 (a)     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York. with the exception of (i) the German Assignment and
(ii) the transfer of French Receivables set forth under Clause 2 and Exhibit H (Transfer of French
Receivables) of this Agreement which shall be governed by, and construed in accordance with French law.

                  (b)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any judgment, and each of the parties

                                                     19
#62171535_v4
#62171535_v4
                Case 20-11532-MFW         Doc 179-2       Filed 07/10/20       Page 29 of 85




hereto irrevocably and unconditionally agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall affect any right that
the Agents or any Lender may otherwise, to the extent permitted by applicable law, have to bring any
action or proceeding relating to this Agreement or any other Loan Document against the Buyer or its
properties in the courts of any jurisdiction.

                  (c)     Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

                 (d)     Service of Process. Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 10. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.

          16.     General Provisions.

        This Agreement, together with the other Transaction Documents, represents the final agreement of
the parties with respect to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements with respect to such subject matter. No provision of this Agreement may
be amended or waived except by a writing signed by the parties hereto. This Agreement shall bind and
inure to the benefit of the respective successors and permitted assigns of each of the parties; provided,
however, that no Originator or Originator Trustee may assign any of its rights hereunder without the
Buyer’s prior written consent, given or withheld in the Buyer’s sole discretion. The Buyer shall have the
right without the consent of or notice to Originator or Originator Trustee to sell, transfer, negotiate, or
grant participations in all or any part of, or any interest in, Buyer’s obligations, rights and benefits
hereunder.

         The parties hereto hereby expressly intend and agree that (i) this Agreement amend and restate in
its entirety the Original RPA, (ii) the security interests granted pursuant to the Original RPA shall be
continued herein and (iii) this Agreement shall not in any manner affect, replace, impair, or extinguish the
creation, attachment, perfection or priority of the security interests granted pursuant to the Original RPA,
which except as expressly provided herein, each Originator (other than the Canadian Originators and, the
English Originators and the Singapore Originators) hereby reaffirms and confirms and acknowledges to
be valid and existing.

         The Buyer may assign at any time its rights and obligations hereunder and interests herein to any
other Person without the consent of any Originator or Originator Trustee. Without limiting the foregoing,
each Originator and Originator Trustee acknowledges that the Buyer may grant to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in its rights, pledge (nantissement), remedies,
powers and privileges hereunder. Each Originator and Originator Trustee further agrees that the Agents
and the Lenders shall be third-party beneficiaries of this Agreement and the Collateral Agent (at the
written direction of the Requisite Lenders) shall, subject to the terms of the Credit Agreement, have the
right to enforce this Agreement and to exercise directly all of the Buyer’s rights and remedies under this
Agreement (including the right to give or withhold any consents or approvals of the Buyer to be given or
withheld hereunder or to exercise the Cure Right and the right to enforce directly the agreements of the

                                                     20
#62171535_v4
#62171535_v4
                Case 20-11532-MFW         Doc 179-2       Filed 07/10/20       Page 30 of 85




Originator and Originator Trustees and the Servicer set forth in Section 14) and each Originator and
Originator Trustee agrees to cooperate fully with the Collateral Agent and the Lenders in the exercise of
such rights and remedies.

         Each provision of this Agreement shall be severable from every other provision hereof for the
purpose of determining the legal enforceability of any specific provision. This Agreement may be
executed in any number of counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of which, when taken together,
shall constitute but one and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or by electronic mail attachment in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart of this Agreement.

        This Agreement shall terminate on the later of (i) the Termination Date (as such date may be
extended from time to time pursuant to the definition thereof), and (ii) the date on which all of the
aggregate Principal Balance of the Financed Receivables (other than Financed Receivables which have not
been paid as a result of an Insolvency Event with respect to an Obligor) has been paid in full by the
respective Obligors.

          17.     Calculating Interest.

         All interest amounts calculated on a per annum basis hereunder are calculated on the basis of a
year of three hundred sixty (360) days.

         Any rate that is calculated with reference to a period (the “deemed interest period”) that is less
than the actual number of days in the calendar year of calculation is, for the purposes of the Interest Act
(Canada), if applicable, equivalent to a rate based on a calendar year calculated by multiplying that rate
of interest by the actual number of days in the calendar year of calculation and dividing by the number of
days in the deemed interest period.

         The Parties intend to comply with applicable law relating to usury. Notwithstanding any other
provision of this Agreement, in no event shall this Agreement require the payment or permit the collection
of interest or other amounts in an amount or at a rate in excess of the amount or rate that is permitted by
applicable law or in an amount or at a rate that would result in the receipt by the Buyer of interest at a
criminal rate. Where more than one applicable law applies to any Obligor or the Servicer, as applicable,
that Obligor or the Servicer shall not be obliged to make payment in an amount or at a rate higher than the
lowest permitted amount or rate.

          18.     Judgment Currency.

                (a)      If, for the purposes of obtaining judgment in any court, it is necessary to convert
a sum due hereunder in Dollars into another currency, the parties hereto agree, to the fullest extent
permitted by law, that the rate of exchange used shall be that at which, in accordance with normal banking
procedures, the Buyer could purchase Dollars with such other currency at the buying spot rate of
exchange in the New York foreign exchange market on the Business Day immediately preceding that on
which any such judgment, or any relevant part thereof, is given.

                 (b)     The obligations of the Originator Agent or any Originator or any Originator
Trustee in respect of any sum due to the Buyer hereunder and under any of the other Transaction
Documents shall, notwithstanding any judgment in a currency other than Dollars, be discharged only to
the extent that on the Business Day following receipt by the Buyer of any sum adjudged to be so due in
such other currency the Buyer may, in accordance with normal banking procedures, purchase Dollars with

                                                     21
#62171535_v4
#62171535_v4
                Case 20-11532-MFW         Doc 179-2        Filed 07/10/20     Page 31 of 85




such other currency. If the amount of Dollars so purchased is less than the sum originally due to the Buyer
in Dollars, the Originator Agent and each Originator and Originator Trustee agrees, to the fullest extent
that it may effectively do so, as a separate obligation and notwithstanding any such judgment, to
indemnify the Buyer against such loss. If the amount of Dollars so purchased exceeds the sum originally
due to the Buyer in Dollars, the Buyer shall remit such excess to the Originator Agent.

          19.     No Petition.

        Each Originator hereby agrees that it will not institute any proceedings against the Buyer under
any Insolvency Statute prior to the date which is one year and one day after all amounts due and owing
under the Credit Agreement are paid in full.

          20.     Ipse Facto (Stay on Enforcement).

        Each party agrees that this Agreement is a document to which regulations 5.3A.50(2)(x) of the
Corporations Regulations 2001 (Cth) applies. Each party agrees that to the extent that a Transaction
Document is not a document to which regulation 5.3A.50(2)(x) of the Corporations Regulations 2001
(Cth) applies and any provision of that Transaction Document is not enforceable by a party to that
Transaction Document as a result of the operation of section 415D, 415F, 415FA, 434J, 434L, 434LA,
451E, 451G or 451GA of the Corporations Act 2001 (Cth), the rights conferred on the party by such a
provision are exercisable by that party under this Agreement. Nothing in this clause is intended to imply
that any of sections 415D, 434J or 451E of the Corporations Act would otherwise apply to any
Transaction Document, or that the application of any of those sections to this Agreement or any other
Transaction Document would not otherwise be wholly or partially excluded by reason of any other
paragraph of regulation 5.3A.50(2) of the Corporations Regulations or by any provision of the
Corporations (Stay on Enforcing Certain Rights) Declaration 2018.



                                  [Remainder of page intentionally blank]




                                                      22
#62171535_v4
#62171535_v4
               Case 20-11532-MFW             Doc 179-2      Filed 07/10/20      Page 32 of 85




         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the
date first above written.

                                                    SKILLSOFT CORPORATION
                                                    as Originator, Originator Agent and Servicer


                                                    By: _____________________________________
                                                    Name: Michael Pellegrino
                                                    Title: Chief Financial Officer, Secretary and Treasurer




                      [Signature Page – Amended and Restated Receivables Purchase Agreement]
#62171535
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW             Doc 179-2      Filed 07/10/20      Page 33 of 85




                                                    SUMTOTAL SYSTEMS LLC
                                                    as Originator


                                                    By: _____________________________________
                                                    Name: Michael Pellegrino
                                                    Title: Vice President and Treasurer




                      [Signature Page – Amended and Restated Receivables Purchase Agreement]
#62171535
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW             Doc 179-2      Filed 07/10/20      Page 34 of 85




                                                    MINDLEADERS, INC.
                                                    as Originator


                                                    By: _____________________________________
                                                    Name: Michael Pellegrino
                                                    Title: President, Treasurer and Secretary




                      [Signature Page – Amended and Restated Receivables Purchase Agreement]
#62171535
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW             Doc 179-2      Filed 07/10/20      Page 35 of 85




                                                    SKILLSOFT CANADA, LTD.
                                                    as Originator


                                                    By: _____________________________________
                                                    Name: Michael Pellegrino
                                                    Title: Secretary and Treasurer




                      [Signature Page – Amended and Restated Receivables Purchase Agreement]
#62171535
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW             Doc 179-2      Filed 07/10/20      Page 36 of 85




                                                    SUMTOTAL SYSTEMS CANADA LTD.
                                                    as Originator


                                                    By: _____________________________________
                                                    Name: Michael Pellegrino
                                                    Title: Treasurer




                      [Signature Page – Amended and Restated Receivables Purchase Agreement]
#62171535
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW             Doc 179-2      Filed 07/10/20      Page 37 of 85




                                                    SKILLSOFT U.K. LIMITED
                                                    as Originator


                                                    By: _____________________________________
                                                    Name: Michael Pellegrino
                                                    Title: Director




                      [Signature Page – Amended and Restated Receivables Purchase Agreement]
#62171535
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW             Doc 179-2      Filed 07/10/20      Page 38 of 85




                                                    SUMTOTAL SYSTEMS U.K. LIMITED
                                                    as Originator


                                                    By: _____________________________________
                                                    Name: Michael Pellegrino
                                                    Title: Director




                      [Signature Page – Amended and Restated Receivables Purchase Agreement]
#62171535
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW             Doc 179-2      Filed 07/10/20      Page 39 of 85




                                                    SKILLSOFT RECEIVABLES FINANCING LLC
                                                    as Buyer


                                                    By: _____________________________________
                                                    Name: Michael Pellegrino
                                                    Title: President




                      [Signature Page – Amended and Restated Receivables Purchase Agreement]
#62171535
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW             Doc 179-2      Filed 07/10/20      Page 40 of 85




                      [Signature Page – Amended and Restated Receivables Purchase Agreement]
#62171535
WEIL:\97063491\2\74473.0003
                                         Case 20-11532-MFW                Doc 179-2             Filed 07/10/20         Page 41 of 85




                                                                                  Schedule I
                                                                        List of Proposed Receivables


                Customer      Customer   Invoice   Invoice   Currency    Maturity     Payment    Invoice   Sales Tax    Invoice   FX     USD      Class   Class   Amount
                ID            name       #         Date                  Date         Terms      Amount    VAT/GST      Net of    Rate   Amount           %       Financed
                                                                                                                        Tax
US Purchased
Receivables

UK Purchased
Receivables

Canadian
Purchased
Receivables

Australian
Purchased
Receivables

German
Purchased
Receivables

Singapore
Purchased
Receivables




Purchase Price for the Proposed Receivables:                                                                                                       $




                                                                                    Schedule I-1
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
                                  Case 20-11532-MFW    Doc 179-2     Filed 07/10/20    Page 42 of 85




                                                Obligor Address and Contact Details


   Eligible Receivable/Eligible
                                             Obligor                       Point of Contact            Address
        Trust Receivable
                                                                   Name:
                                                                   Email:
                                                                   Telephone:
                                                                   Name:
                                                                   Email:
                                                                   Telephone:
                                                                   Name:
                                                                   Email:
                                                                   Telephone:
                                                                   Name:
                                                                   Email:
                                                                   Telephone:
                                                                   Name:
                                                                   Email:
                                                                   Telephone:
                                                                   Name:
                                                                   Email:
                                                                   Telephone:




                                                           Schedule I-2
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW      Doc 179-2     Filed 07/10/20       Page 43 of 85




                                           Schedule II
                                         Notice Addresses

                   Entity                                         Address
                  Skillsoft                                 300 Innovative Way, Suite 201
                                                            Nashua, NH 03062


                 SumTotal                                   300 Innovative Way, Suite 201
                                                            Nashua, NH 03062


               MindLeaders                                  300 Innovative Way, Suite 201
                                                            Nashua, NH 03062


             Skillsoft Canada                               300 Innovative Way, Suite 201
                                                            Nashua, NH 03062


            SumTotal Canada                                 300 Innovative Way, Suite 201
                                                            Nashua, NH 03062


               Skillsoft UK                                 300 Innovative Way, Suite 201
                                                            Nashua, NH 03062


              SumTotal UK                                   300 Innovative Way, Suite 201
                                                            Nashua, NH 03062



         Skillsoft NETg GmbH

Skillsoft Asia Pacific Pty Ltd.

                                  SumTotal Systems ANZ Pty. Ltd.

Skillsoft Asia Pacific Pte Ltd.


                   Buyer                                    300 Innovative Way, Suite 201
                                                            Nashua, NH 03062




                                          Schedule II-1
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW   Doc 179-2    Filed 07/10/20   Page 44 of 85




                                      Schedule II-2
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW           Doc 179-2       Filed 07/10/20        Page 45 of 85




                                                 Exhibit A
                                           Certain Defined Terms

          As used herein, the following terms shall have the following meanings:

        “Applicable Rate”: At any time, the rate per annum equal to the sum of (i) the Base Rate at such
time and (ii) the Applicable Margin then in effect.

          “Agreement”: The meaning set forth in the preamble hereto.

          “Assignment”: An assignment agreement in the form of Exhibit F attached hereto.

        “Australian Originator”: Each of Skillsoft Australia, SumTotal Australia and any New
Originator that is incorporated or formed under the laws of Australia.

          “Buyer”: The meaning set forth in the preamble hereto.

          “Canadian Indemnity Event”: The meaning set forth in Section 8(b) hereof.

         “Canadian Originator”: Each of Skillsoft Canada, SumTotal Canada and any New Originator
that is incorporated or formed under the federal laws of Canada or the laws of a province or territory of
Canada.

         “Change of Control”: The meaning set forth in the Existing First Lien Credit Agreement as in
effect on the date hereof without giving effect to any amendments, waivers or any other modifications
thereto.

          “Closing Date”: The first date on which the conditions set forth in Section 4(a) are satisfied or
waived.

          “Concentration Account”: The meaning set forth in Section 7(b) hereof.

          “Credit Agreement”: The meaning set forth in the recitals hereto.

          “Delinquent Rate”: The rate per annum equal to the sum of (i) the Applicable Rate and (ii)
2.00%.

         “Dispute”: Any dispute, discount, deduction, claim, offset, set-off, defense or counterclaim of
any kind relating to a Financed Receivable (other than a discount or adjustment granted with the Buyer’s
written approval), regardless of whether the same (i) is in an amount greater than, equal to or less than the
face amount of such Financed Receivable or (ii) arises by reason of an act of God, civil strife, war,
terrorism, currency restrictions, foreign political restrictions or regulations or any other circumstance
beyond the control of any Originator or the related Obligor.

        “English Originator”: Each of Skillsoft UK, SumTotal UK and any New Originator that is
incorporated or formed under the laws of England and Wales.

          “Event of Repurchase”: The meaning set forth in Section 8(a) hereof.




#62171535_v4
                                                 Exhibit A-1
#62171535_v4
               Case 20-11532-MFW            Doc 179-2       Filed 07/10/20        Page 46 of 85




        “French Originator”: Each of Skillsoft France SARL, SumTotal France SAS and Skillsoft Digital
(France) SAS and any New Originator that is incorporated or formed under the laws of France which
execute a Joinder Agreement.

       “French Receivables”: means Eligible Receivables originated by either Skillsoft France SARL,
SumTotal France SAS and Skillsoft Digital (France) SAS and any New Originator that is incorporated or
formed under the laws of France.

          “German Assignment”: An assignment agreement in the form of Exhibit G attached hereto

       “German Originator”: Skillsoft NETg GmbH and any New Originator that is incorporated or
formed under the laws of Germany.

          “German Receivable”: Any Eligible Receivable governed by the laws of Germany.

          “Goods”: The meaning set forth in the recitals hereof.

          “Indemnified Amounts”: The meaning set forth in Section 8(b) hereof.

          “Indemnified Party”: The meaning set forth in Section 8(b) hereof.

          “Insolvency Event”: With respect to any Person, such Person is not able or shall admit in writing
its inability to pay its debts generally, or is presumed or deemed by law to be unable to pay its debts, at
any time, or shall be involved as a debtor or applicant in any proceeding under an Insolvency Statute or
make a general assignment for the benefit of creditors under such Insolvency Statute, or otherwise shall be
involved in a proceeding instituted by or against such Person under any Insolvency Statute seeking
liquidation, dissolution, judicial management, administration, winding up, reorganization (by way of
scheme of arrangement or otherwise), arrangement, adjustment, protection, relief, or composition of it or
its debts, under any Insolvency Statute for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such proceeding shall remain undismissed
or unstayed for a period of 60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a receiver, liquidator,
administrator, receiver and manager, manager, judicial manager, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or such Person shall take any action
to authorize any of the actions set forth above in this definition; provided, that in the case of the inability
of a person to pay its debts as such debts become due arising by reason of currency restrictions or foreign
political restrictions or regulations beyond the control of such Person, such event shall not be deemed an
“Insolvency Event” hereunder.

          “Insolvency Statute”: Any laws relating to bankruptcy, insolvency, winding up or reorganization
or relief of a debtor, or seeking the entry of an order for relief or the appointment of a liquidator, receiver,
trustee, judicial manager, administrator, custodian or other similar official on behalf of any Person in any
jurisdiction, including the Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Winding-Up and Restructuring Act (Canada), the
Fraudulent Preference Act (Ontario), the Assignments and Preferences Act (Ontario), the Fraudulent
Conveyances Act (Ontario) and, the U.K. Insolvency Act, the Companies Act, Chapter 50 of Singapore,
the Bankruptcy Act, Chapter 20 of Singapore and the Corporations Act 2001 (Cth) and rules and
secondary legislation thereunder, the Insolvency Code (Germany) and the Book VI of the French
Commercial Code.



#62171535_v4
                                                  Exhibit A-2
#62171535_v4
               Case 20-11532-MFW           Doc 179-2       Filed 07/10/20       Page 47 of 85




          “Joinder Agreement”: The meaning set forth in the introduction hereto.

        “Law” means any federal, state, provincial, local, municipal, foreign, international, multinational
or other law, statute, code, constitution, treaty, ordinance, order, rule or regulation or common law
principle or requirement.

          “Losses”: The meaning set forth in Section 8(b) hereof.

        “Material Adverse Change”: Any event that results or could likely result in (a) a material adverse
change in (i) the business, condition (financial or otherwise), operations, performance, properties or
prospects of any Originator or Originator Trustee, (ii) the ability of an Originator or Originator Trustee or
the Servicer to fulfill its obligations hereunder or under the Declaration of Trust, or (b) the impairment of
the validity or enforceability of, or the rights, remedies or benefits available to, Buyer under this
Agreement or the Declaration of Trust.

        “Net Invoice Amount”: With respect to any Purchased Receivable (other than French
Receivables), the amount of the applicable Purchased Receivable shown on the invoice for such Purchased
Receivable as the total amount payable by the related Obligor (which, in the case of any Foreign Currency
Receivable, shall be the Dollar Equivalent with respect to such Foreign Currency Receivable) net of all
finance charges, late fees and other fees which are unearned, termination fees, cancellation charges, sales,
excise or similar taxes and credits or allowances granted.

       “Net Worth”: As of any date of determination, the excess, if any, of (a) the aggregate Principal
Balance of the Financed Receivables as of such date over (b) the sum of (i) the Revolving Credit
Outstanding Amount as of such date and (ii) the aggregate outstanding principal balance of the
Subordinated Note as of such date.

          “New Originator”: The meaning set forth in the preamble hereto.

          “Originator”: The meaning set forth in the preamble hereto.

          “Originator Agent”: The meaning set forth in Section 3(d) hereof.

       “PPS Act (AU)” means Australia’s Personal Property Securities Act 2009 (Cth) and regulations
made under it.

        “Proposed Receivables”: With respect to any Transfer Date, the Eligible Receivables proposed
by the applicable Originator to the Buyer for purchase hereunder and described in a Purchase Report
delivered to the Buyer in connection with such Transfer Date and the Eligible Trust Receivables proposed
by the applicable Originator Trustee to the Buyer to be made subject to the Declaration of Trust and
described in a Trust Asset Designation delivered to the Buyer in connection with such Transfer Date
under the Declaration of Trust.

          “Purchase Price”: The meaning set forth in Section 3(a) hereof.

          “Purchase Report”: The meaning set forth in Section 2(c) hereof.

          “Purchased Receivables”: The meaning set forth in Section 2(d) hereof.




#62171535_v4
                                                 Exhibit A-3
#62171535_v4
               Case 20-11532-MFW           Doc 179-2       Filed 07/10/20       Page 48 of 85




          “Related Security”: With respect to any Receivable:

                 (i)     all of the applicable Originator’s interest in any Goods (including returned
Goods) relating to any sale giving rise to such Receivable;

                (ii)   all security interests or Liens and property subject thereto from time to time
purporting to secure payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with all financing statements describing any collateral securing such
Receivable;

                  (iii)   all tax refunds and proceeds of insurance with respect thereto;

                 (iv)    all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise; and

                 (v)     all books, records and other information (including computer programs, tapes,
discs, punch cards, data processing software and related property and rights) relating to such Receivable
and the related Obligor.

        “Repurchase Price”: (i) With respect to a Purchased Receivable, the amount equal to the sum of
(a) the Principal Balance with respect to such Purchased Receivable and (b) interest at the Applicable
Rate on the amount of the Purchase Price paid by the Buyer for such Receivable from the date of such
payment until the date of repurchase; and (ii) with respect to a Trust Receivable, the amount equal to the
sum of (i) the Principal Balance with respect to such Trust Receivable and (ii) interest at the Applicable
Rate on the amount of the Purchase Price paid by the Buyer for the acquisition of the beneficial interest in
such Receivable from the day of such payment until the date of such reacquisition of the relevant
beneficial interest.

         “Retained Obligations”: With respect to any Receivable, any obligations of an Originator under a
Contract, including all representation and warranty obligations, all performance obligations, all servicing
obligations, all maintenance obligations, and all delivery (via the internet or otherwise) and insurance
obligations.

          “Servicer”: The meaning set forth in Section 7(a) hereof.

        “Singapore Originator”: Skillsoft Asia Pacific Pte. Ltd., a company incorporated in Singapore
with company registration number 199904491E and its registered office at 6 Temasek Boulevard, #29-00
Suntec Tower Four Singapore 038986 and any New Originator that is incorporated or formed under the
laws of Singapore.

          “Servicer Indemnified Person”: The meaning set forth in Section 7(g) hereof.

        "Subrogation Price": The purchase price payable by the Buyer for any French Receivable, which
shall be an amount equal to the face amount of the relevant French Receivable (including VAT),
expressed in the same currency.

       “Taxing Authority” means any Governmental Authority charged with the administration of any
Law relating to Taxes.



#62171535_v4
                                                 Exhibit A-4
#62171535_v4
               Case 20-11532-MFW           Doc 179-2       Filed 07/10/20       Page 49 of 85




          “Termination Event”: The meaning set forth in Section 9 hereof.

       “Trust Asset Designation” means a designation of Eligible Trust Receivables as Trust
Receivables under the Declaration of Trust by way of that asset notice designation thereunder.

          “Trust Consideration” has the meaning given to it in the Declaration of Trust.

          “UCC”: The Uniform Commercial Code in effect in the State of New York from time to time.




#62171535_v4
                                                 Exhibit A-5
#62171535_v4
               Case 20-11532-MFW          Doc 179-2       Filed 07/10/20       Page 50 of 85




                                                Exhibit B
                                      Representations and Warranties

                  (a)      The information with respect to the Proposed Receivables contained on the
exhibit to each Purchase Report and each Trust Asset Designation is a true and correct in all material
respects on the applicable Transfer Date. Each Purchase Report and each Trust Asset Designation
contains for each Proposed Receivable included therein the correct name of the Obligor, the name of the
contact person for each such Obligor, the contact information for such person and such other information
necessary to identify the applicable Obligor. The Buyer has received true and correct copies of all the
documentation relating to each of the Financed Receivables. None of the Financed Receivables are
evidenced by chattel paper or instruments or negotiable or bearer instruments as of the applicable Transfer
Date. Each of the Financed Receivables is in full force and effect and is the valid and binding obligation
of the related Obligor, enforceable in accordance with its terms, and constitutes such Obligor’s legal, valid
and binding obligation to pay to the relevant Originator or Originator Trustee the amount of the Financed
Receivables, subject, as to enforcement of such Obligor’s payment obligation, to bankruptcy, insolvency,
reorganization, arrangement, moratorium and other laws of general applicability relating to or affecting
creditors’ rights. Neither the applicable Originator nor the applicable Originator Trustee nor in each case
the related Obligor is in default in the performance of any of the provisions of the documentation
applicable to its transactions included within the Financed Receivables as of the applicable Transfer Date.
The applicable Originator has delivered to the related Obligor all property and performed all services
required to be so delivered or performed by the terms of the documentation giving rise to the Financed
Receivables. The payments due with respect to each Financed Receivable are not contingent upon the
relevant Originator’s fulfillment of any further obligation other than permitting the Obligor access to the
relevant Originator’s platforms through a digital passkey and making such platform available in
accordance with the Contract with such Obligor.

                  (b)    Each Proposed Receivable listed on a Purchase Report is an Eligible Receivable,
and a bona fide payment obligation of an Obligor due on the Maturity Date for such Proposed Receivable.
Each Proposed Receivable listed on a Trust Asset Designation is an Eligible Trust Receivable, and bona
fide payment obligation of an Obligor due on the Maturity Date for such Proposed Receivable. No actual
or pending Dispute or event of default with respect to any Proposed Receivable exists as of the applicable
Transfer Date. The amount owed under each Proposed Receivable is free of allowances, set-offs,
counterclaims, or side agreements, and no credits are available that may be applied by the applicable
Obligor to such Proposed Receivable. All invoices relating to each Proposed Receivable arising out of the
sale of services have been accepted by the applicable Obligors.

                 (c)      As of the applicable Transfer Date, the applicable Originator is the legal and
beneficial owner of each Eligible Receivable free and clear of any Lien other than the Lien granted under
the Existing Credit Agreements. Upon each purchase of a Purchased Receivable, the Buyer is acquiring
valid ownership of each Purchased Receivable and the Related Security and Collections with respect
thereto, free and clear of all Liens (including those Liens granted under the Existing Credit Agreements),
other than Permitted Encumbrances, and such sale constitutes a true sale or other absolute transfer of such
Purchased Receivable, the Related Security and Collections with respect thereto by such Originator to the
Buyer. As of the applicable Transfer Date, the relevant Originator or Originator Trustee is the legal and
beneficial owner of each Eligible Trust Receivable free and clear of any Lien. Upon the designation of
each Eligible Trust Receivable as a Trust Receivable under the Declaration of Trust, the Buyer is
acquiring a valid and indefeasible beneficial interest in each such Eligible Trust Receivable and the
Related Security and Collections with respect thereto, free and clear of all Liens, other than Permitted
Encumbrances.



                              [Signature Page – Receivables Purchase Agreement]
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW            Doc 179-2       Filed 07/10/20        Page 51 of 85




                 (d)     Each Originator and Originator Trustee is duly incorporated or formed, validly
existing and (other than in the case of an Australian Originator, a Singapore Originator and a German
Originator) in good standing under the laws of its jurisdiction of formation, and is duly qualified to do
business, and (other than in the case of an Australian Originator, a Singapore Originator and a German
Originator) is in good standing, in every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect.

                 (e)      The execution, delivery and performance by each Originator and Originator
Trustee of this Agreement and the Declaration of Trust and the other documents to be delivered by each
Originator and Originator Trustee hereunder or thereunder, and the consummation of the transactions
contemplated thereby, (i) are within such Originator’s or Originator Trustee’s corporate powers, (ii) have
been duly authorized by all necessary corporate action, (iii) do not and will not contravene any provision
of such Originator’s or Originator Trustee’s Constituent Documents, (iv) do not and will not violate any
other Requirement of Law applicable to such Originator or Originator Trustee, or any order or decree of
any Governmental Authority or arbitrator applicable to such Originator or Originator Trustee, and (v) do
not and will not conflict with or result in the breach of, or constitute a default under, or result in or permit
the acceleration of, (A) any of the Existing Credit Agreements or loan documents executed or delivered in
connection therewith or (B) any other Contractual Obligation of such Originator or Originator Trustee,
except in the case of clauses (iv) and (v)(B), where such violation or conflict could not be reasonably
expected to have a Material Adverse Effect. The Agreement and the Declaration of Trust have been duly
executed and delivered by each Originator and Originator Trustee.

                 (f)     No authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority is required for the due execution, delivery and performance by any
Originator or Originator Trustee of this Agreement and the Declaration of Trust or any other document to
be delivered hereunder except for (x) the filings or notices as may be necessary to perfect the security
interest granted to the Buyer pursuant to this Agreement, (y) the notices required to be provided to, and
the acknowledgements required to be obtained from, any applicable Governmental Authority in
accordance with paragraph (aa) of the definition of “Eligible Receivables” in the Credit Agreement and
(z) any other authorization, approval, notice or filing, the failure of which to give or obtain could not be
reasonably expected to have a Material Adverse Effect.

                (g)      This Agreement and the Declaration of Trust constitutes the legal, valid and
binding obligations of each Originator, Originator Trustee and the Servicer, enforceable against each
Originator and Originator Trustee and the Servicer in accordance with their respective terms, except as
limited by bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws relating to the
enforcement of creditors’ rights generally and general principles of equity (regardless of whether
enforcement is sought at equity or law).

                 (h)      There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order affecting any Originator or Originator Trustee, the
Servicer or any of their respective Affiliates before any court, governmental entity or arbitrator which
could reasonably be expected to result in a Material Adverse Effect, and no Originator, Originator Trustee
nor the Servicer is currently the subject of, and has no present intention of commencing, an insolvency
proceeding or petition in bankruptcy.

                  (i)     The sale of the Proposed Receivable does not constitute a bulk sale under
applicable law.


#62171535_v4
#62171535_v4                                      Exhibit B-2
               Case 20-11532-MFW           Doc 179-2        Filed 07/10/20       Page 52 of 85




                 (j)      Each Originator and Originator Trustee is in compliance in all material respects
with the agreements and sale and Declaration of Trust (as applicable) terms relating to the Financed
Receivables. No effective financing statement or other instrument similar in effect covering any
Receivable is on file in any recording office, except those filed in favor of (i) the Buyer relating to this
Agreement and (ii) the collateral agent under the Existing Credit Agreements, and no competing notice or
notice inconsistent with the transactions contemplated in this Agreement remains in effect with respect to
any Obligor.

                  (k)      None of the Originators (excluding any Canadian Originator) has changed the
location of its jurisdiction of incorporation in the last five years. None of the Canadian Originators has
changed the location of its jurisdiction of incorporation or has, in the last 12 months, changed the location
of its chief executive office or principal place of business to any jurisdiction other than its jurisdiction of
incorporation or New Hampshire.

                 (l)    With respect to any Originator and Originator Trustee formed, incorporated or
organized in the European Union, for the purposes of the European Union Regulation and UNCITRAL
Implementing Regulations, its “centre of main interests” is situated in its jurisdiction of incorporation, and
it has no “establishment” (as defined in the European Union Regulation and UNCITRAL Implementing
Regulations) or branch office in any other jurisdiction.

                  (m)     Each Originator has entered into this transaction for the purposes of receiving
from the Buyer the consideration therefor specified herein, and not for the purpose of defeating, hindering,
delaying, defrauding, oppressing, obstructing, injuring or impeding the rights and claims of creditors of an
Originator or a trustee in bankruptcy or liquidator of an Obligor (collectively, the “Creditors”) or others
or for any purpose relating in any way to the claims of Creditors or others against the Originators and not
in contemplation of any Insolvency Event. The statements made in each Originator Trustee Solvency
Certificate are true and correct as of the date of each such Originator Trustee Solvency Certificate.

                (n)     Since the Closing Date there has not occurred any event which has or could
reasonably be expected to have a Material Adverse Change.

                 (o)     Each of the Originator’s assets are free and clear of any Liens in favor of the
Internal Revenue Service, the Canada Revenue Service, any Employee Benefit Plan or the PBGC (each as
defined in the Existing Credit Agreements) or other similar applicable agencies of other jurisdictions
applicable to such Originator other than inchoate tax liens resulting from an assessment of any Originator.

                 (p)     As of the applicable Transfer Date, no Obligor has a right of set-off or
counterclaim in respect of the Purchased Receivables.

                (q)      The Proposed Receivables were not selected using selection procedures
reasonably believed by the related Originator to be adverse to the Buyer.

                (r)     With respect to Skillsoft UK and SumTotal UK only, (i) the Declaration of Trust
has been duly authorized, executed and delivered by it and constitutes the valid, legally binding and
enforceable obligations of it, except as limited by bankruptcy, insolvency, moratorium, fraudulent
conveyance or other laws relating to the enforcement of creditors’ rights generally and general principles
of equity (regardless of whether enforcement is sought at equity or law) and (ii) the entry into and
performance by it of the Declaration of Trust and the transactions contemplated by the Declaration of
Trust do not conflict with any law or regulation applicable to it, its constitutional document or any
agreement or instrument which is binding on it or its assets


#62171535_v4
#62171535_v4                                      Exhibit B-3
               Case 20-11532-MFW           Doc 179-2       Filed 07/10/20       Page 53 of 85




                 (s)     As of the applicable Settlement Date:

                        (i)     No payment by an Obligor under any Financed Receivable is subject to a
reduction or withholding for any Tax or if an Obligor is required by applicable Law to deduct any Tax
from such a payment, then, pursuant to the Contract under which the applicable Financed Receivable
arose, the sum payable by the applicable Obligor shall be increased as necessary so that after such
Obligor makes all required deductions (including deductions for any additional amounts paid for any
reduction or withholding for any Tax) the Originator or Originator Trustee (and following the sale,
transfer or assignment of the Purchased Receivables, the Buyer) receives an amount equal to the sum it
would have received had no such deductions been made.

                         (ii)     All material Tax Returns required to be filed by any Originator or
Originator Trustee and relating in any manner to the Financed Receivables sold by, or made subject to the
Declaration of Trust by, such Originator or Originator Trustee have been timely filed.

                        (iii)    All such Tax Returns (a) were prepared in the manner required by
applicable Law and (b) are true, correct and complete in all material respects.

                         (iv)      All material Taxes due with respect to any of the Financed Receivables
whether or not shown (or required to be shown) on a Tax Return have been paid; and such Taxes paid
include those for which an Originator may be liable in its own right, or as the transferee of the assets of,
or as successor to, any other entity.

                           (v)      There has been no notice of a deficiency or assessment or other claim
relating in any manner to any of the Financed Receivables from any Governmental Authority which has
not been fully paid or finally settled. There are no current audits or examinations of, and no written
notice of audit or examination of, any Tax Return that relates to any of the Financed Receivables other
than with respect to Taxes that an Originator or Originator Trustee is contesting in good faith and for
which adequate reserves have been taken. No Originator or Originator Trustee has given, nor has there
been given on behalf of any Originator or Originator Trustee, a waiver or extension of any statute of
limitations relating to the payment of Taxes relating to any of the Financed Receivables.

                          (vi)   Each Originator and or Originator Trustee has complied in all material
respects with all applicable Laws, rules and regulations relating to the withholding of Taxes and the
payment thereof to the appropriate Taxing Authority.

                         (vii)   To the knowledge of the applicable Originator or Originator Trustee, no
claim has ever been made by any Taxing Authority with respect to the Financed Receivables in a
jurisdiction where such Originator or Originator Trustee does not file Tax Returns that such Originator or
Originator Trustee may be subject to taxation in that jurisdiction.

                          (viii) There are no encumbrances or security interests on any of the Financed
Receivables that arose in connection with any failure (or alleged failure) to pay any Taxes and there are
no Liens for any Tax upon any Financed Receivable other than with respect to Taxes that any Originator
or Originator Trustee is contesting in good faith and for which adequate reserves have been taken. The
Buyer will not be liable for, and none of the Financed Receivables will be subject to a Lien with respect
to, any Taxes arising out of, relating to or in respect of the Financed Receivables for any tax period or
portion thereof ending on or before the Settlement Dates.



#62171535_v4
#62171535_v4                                     Exhibit B-4
               Case 20-11532-MFW          Doc 179-2       Filed 07/10/20      Page 54 of 85

                                                                                                  Exhibit C


                      (ix)    the Eligible Receivables are not regulated by the Australian National
Consumer Credit Protection Act (Cth).


                                                 Exhibit C

                                             Joinder Agreement


This JOINDER AGREEMENT (this “Agreement”), dated as of [●] is entered into among [●], a [●] (the
“New Originator”), SKILLSOFT RECEIVABLES FINANCING LLC, (“Buyer”) and SKILLSOFT
CORPORATION as Originator Agent and Servicer (“Servicer”) under that certain Amended and Restated
Receivables Purchase Agreement dated as of December 20, 2018 (as the same may be amended, modified,
extended or restated from time to time, the “Receivables Purchase Agreement”) among SKILLSOFT
CORPORATION, the other Originators party thereto, the Buyer and the Servicer as Originator Agent and
Servicer. All capitalized terms used herein and not otherwise defined herein shall have the meanings set
forth in the Receivables Purchase Agreement.

          The New Originator, the Buyer and the Servicer hereby agree as follows:

         1.     The New Originator hereby acknowledges, agrees and confirms that, by its execution of
this Agreement, the New Originator will be deemed to be an Originator under the Receivables Purchase
Agreement and shall have all of the obligations of an Originator thereunder as if it had executed the
Receivables Purchase Agreement. The New Originator hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the terms, provisions and conditions contained in the Receivables Purchase
Agreement, including without limitation (a) all of the representations and warranties of the Loan Parties
set forth in Exhibit B of the Receivables Purchase Agreement and (b) all of the covenants set forth in
Sections 6 and 8 of the Receivables Purchase Agreement.

       2.     The address of the New Originator for purposes of Section 10 of the Receivables
Purchase Agreement is as follows:                                       .

        3.      This Agreement may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute one and the same instrument.

         4.    This Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.


                               [Remainder of Page Intentionally Left Blank]




                                                 Exhibit C
#62171535_v4
               Case 20-11532-MFW      Doc 179-2       Filed 07/10/20    Page 55 of 85




        IN WITNESS WHEREOF, the New Originator has caused this Agreement to be duly executed
by its authorized officer, and the Buyer and Servicer have caused the same to be accepted by their
authorized officer, as of the day and year first above written.


                                             [NEW ORIGINATOR]

                                             By:
                                             Name:
                                             Title:


Acknowledged and Accepted:

SKILLSOFT RECEIVABLES FINANCING LLC,
as Buyer

By:
Name:
Title:


SKILLSOFT CORPORATION,
as Originator Agent and Servicer

By:
Name:
Title:




#62171535_v4#62171535_v4       [Signature Page to Joinder Agreement]
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW   Doc 179-2    Filed 07/10/20   Page 56 of 85




                                        Exhibit D

                                    Subordinated Note




#62171535_v4#62171535_v4               Exhibit D-1
WEIL:\97063491\2\74473.0003
            Case 20-11532-MFW             Doc 179-2       Filed 07/10/20       Page 57 of 85

                                                                                                EXHIBIT D

                                        Form of
                         AMENDED & RESTATED SUBORDINATED NOTE


                                                                                          [______ __, ____]


                          FOR VALUE RECEIVED, the undersigned, Skillsoft Receivables Financing
LLC, a Delaware limited liability company (the “Buyer”), hereby promises to pay to the order of Skillsoft
Corporation, a Delaware corporation (the “Holder”), in lawful money of the United States of America and
in immediately available funds, the principal amount of the aggregate unpaid principal amount of this
Note, determined as described below, upon the date that is one year and one day after the Termination
Date, together with interest thereon from time to time at the Base Rate then in effect. All capitalized
terms, unless otherwise defined herein, shall have the meanings assigned to them in the Amended and
Restated Receivables Purchase Agreement, dated as of December [●], 2018 (as may be subsequently
amended, restated or otherwise modified, the “RPA”), by and among the Buyer, the Originators from time
to time party thereto (the “Originators”) and the Originator Agent. This Note is issued pursuant to the
RPA and is the Subordinated Note referred to therein.

                 The principal amount of this Note at any time shall be equal to the excess of (x) the sum
of (A) the original principal amount of this Note on the Closing Date and (B) the aggregate amount of
each addition to the principal amount of this Note made pursuant to Section 3(b)(ii)(C) of the RPA as of
such time over (y) the sum of (A) the aggregate amount of all payments made by the Buyer to the
Originators in cash in respect of the principal amount of this Note as of such time and (B) all reductions in
such principal pursuant to Section 8(a) of the RPA.

                  The amount and interest payable on, and principal of, this Note and each payment made
by or on behalf of the Buyer on account of interest on or the principal of this Note, shall be recorded by
the Originator Agent, on behalf of the Holder, on its books. The books of the Originator Agent shall be
presumptive evidence of the amounts due and owing to the Holder by the Buyer; provided, that any
failure of the Originator Agent to record a notation in its books as aforesaid or any error in so recording
shall not limit or otherwise affect the obligation of the Buyer to repay this Note in accordance with the
terms set forth herein.

                  The Buyer shall pay interest to the Holder with respect to the outstanding principal
amount of this Note, in arrears on each applicable Settlement Date; provided that any accrued interest on
this Note that is not so paid shall (to the maximum extent permitted by law) be added to the principal
amount of this Note. All computations of interest shall be made by the Holder on the basis of a 360 day
year, in each case for the actual number of days occurring in the Interest Period for which such interest is
payable. Each determination by the Holder of an interest rate hereunder shall be final, binding and
conclusive on the Buyer (absent manifest error).

                If any payment or prepayment on this Note becomes due and payable on a day other than
a Business Day, the maturity thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the Interest Rate during such
extension.

                 Upon the occurrence and during the continuance of any Termination Event, Event of
Default or Default, the Holder shall not demand, accelerate, sue for, take, receive or accept from the
Buyer, directly or indirectly, in cash or other property or by set-off or any other manner (including,
without limitation, from or by way of collateral) any payment of or security for all or any part of the
            Case 20-11532-MFW             Doc 179-2       Filed 07/10/20       Page 58 of 85

                                                                                                            2

indebtedness under this Note or exercise any remedies or take any action or proceeding to enforce the
same. The Holder hereby agrees that prior to the date that is one year and one day after all of the
Obligations have been indefeasibly paid in full in cash and the Transaction Documents terminated in
accordance with their respective terms, the Holder shall not take any action to institute any Insolvency
Event in respect of the Buyer or which would be reasonably likely to cause the Buyer to be subject to, or
seek the protection of, any such Insolvency Event.

                  The Buyer may at any time and from time to time voluntarily repay, in whole or in part,
the principal amount of this Note. Notwithstanding anything in this Note or elsewhere to the contrary,
the Holder, by its acceptance hereof, hereby acknowledges and agrees that all payments of principal of,
and interest on, this Note shall be made solely out of funds available to the Buyer pursuant to the terms of
the Credit Agreement, shall be non-recourse other than with respect to such funds and shall not constitute
a claim to the extent that insufficient funds exist to make such payment.

                 In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to the Holder for the use,
forbearance or detention of money advanced hereunder exceed the highest rate of interest permissible
under law (the “Maximum Lawful Rate”). In the event that a court of competent jurisdiction determines
that the Holder has charged or received interest hereunder in excess of the Maximum Lawful Rate, the
amount of interest payable hereunder shall be equal to the amount payable under the Maximum Lawful
Rate; provided, that if at any time thereafter the amount of interest payable to the Holder hereunder is
less than the amount payable under the Maximum Lawful Rate, the Buyer shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest received by the Holder under
this Note is equal to the total interest that the Holder would have received had the amount of interest
payable to the Holder hereunder been (but for the operation of this paragraph) the amount of interest
payable from the Closing Date. Thereafter, the amount of interest payable hereunder shall be the amount
determined in accordance with the terms hereof unless and until the amount so calculated again exceeds
the amount payable under the Maximum Lawful Rate, in which event this paragraph shall again apply. In
no event shall the total interest received by the Holder pursuant to the terms hereof exceed the amount
that Lender could lawfully have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Lawful Rate. In the event the amount payable under the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such calculation is made. In
the event that a court of competent jurisdiction, notwithstanding the provisions of this Note, shall make a
final determination that the Holder has received interest hereunder in excess of the Maximum Lawful
Rate, the Holder shall, to the extent permitted by applicable law, promptly apply such excess first to any
interest due and not yet paid hereunder, then to the outstanding principal amount of the this Note, then to
fees and any other unpaid charges, and thereafter shall refund any excess to the Buyer or as a court of
competent jurisdiction may otherwise order.

                 Wherever possible each provision of this Note shall be interpreted in such a manner as to
be effective and valid under applicable law, but if any provision of this Note shall be prohibited or invalid
under applicable law, such provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or remaining provisions of this Note.

                This Note amends and restates, and replaces in its entirety, the Subordinated Note, dated
as of October 30, 2015, issued by the Buyer to the Holder.

            THE BUYER HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER THIS NOTE, THE SALE AGREEMENT OR THE TRANSACTIONS
        Case 20-11532-MFW   Doc 179-2   Filed 07/10/20       Page 59 of 85

                                                                             3

CONTEMPLATED HEREBY OR THEREBY, WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE.

         THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

                                [Signature Page to Follow]
           Case 20-11532-MFW          Doc 179-2     Filed 07/10/20     Page 60 of 85

                                                                                       EXHIBIT D

                 IN WITNESS WHEREOF, the Buyer has caused this Note to be signed and delivered by
its duly authorized officer as of the date set forth above.

                                     SKILLSOFT RECEIVABLES FINANCING LLC



                                     By: _______________________
                                         Name:
                                         Title:
               Case 20-11532-MFW           Doc 179-2         Filed 07/10/20     Page 61 of 85




                                                  Exhibit E

                                          Form Of Purchase Report


                                                    [date]

SKILLSOFT RECEIVABLES FINANCING LLC
300 Innovative Way, Suite 201
Nashua, NH 03062
USA

         Reference is hereby made to the Amended and Restated Receivables Purchase Agreement, dated
as of December 20, 2018, by and among SKILLSOFT CORPORATION, SUMTOTAL SYSTEMS
LLC, MINDLEADERS, INC., SKILLSOFT CANADA, LTD., SUMTOTAL SYSTEMS CANADA
LTD., SKILLSOFT U.K. LIMITED, SUMTOTAL SYSTEMS U.K. LIMITED, Skillsoft NETg GmbH
("Skillsoft Germany"), SKILLSOFT ASIA PACIFIC PTY LTD ("Skillsoft Australia"), SUMTOTAL
SYSTEMS ANZ PTY LTD ("SumTotal Australia"), SKILLSOFT ASIA PACIFIC PTE LTD ("Skillsoft
Singapore") each other entity affiliated with Skillsoft Corporation that becomes a party thereto by
executing a joinder agreement (the “Originators”) and SKILLSOFT RECEIVABLES FINANCING LLC
(“Buyer”) (as it may be amended, modified or supplemented from time to time, the “Agreement”; terms
not otherwise defined herein shall have the meanings set forth in the Agreement).

       Pursuant to the terms of the Agreement, each Originator hereby requests that Buyer purchase
from such Originator the Eligible Receivables listed on Exhibit A attached hereto with an aggregate
Purchase Price of $[___________].

         Each Originator represents and warrants that as of the date hereof, assuming the purchase of the
Eligible Receivables pursuant to terms of the Agreement:

         1.      The Originators’ representations, warranties and covenants set forth in the Agreement are
true and correct in all material respects as of the date hereof (or, if any such representation or warranty is
expressly made only as of another date, as of such date ) and the Originators are in compliance with each
of the covenants applicable to them set forth in the Agreement;

        2.      No Event of Repurchase exists except for repurchases being effectuated on the date hereof
by set-off by Buyer against the Purchase Price for the Proposed Receivables; and

        3.      The address and point of contact details listed on Exhibit B attached hereto for the
Obligor associated with each of the Eligible Receivables listed on Exhibit A are true and correct as of the
date hereof.

                                   [Remainder of page intentionally blank]




                                                 Exhibit E-1
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW           Doc 179-2        Filed 07/10/20      Page 62 of 85




         Upon acceptance by the Buyer of this Purchase Report and payment of the portion of the
Purchase Price referred to in Section 3(b)(i) and 3(b)(ii) of the Agreement in respect of such Purchased
Receivables, or of the Subrogation price referred to in Section 3(b)(iii) of this Agreement in respect of the
French Receivables, the Buyer hereby purchasesacquires and receives (or, (i) in the case of an Eligible
Receivables of a Canadian Originator, shall purchase pursuant to an Assignment, (ii) in the case of an
Eligible Receivables of a German Originator, shall purchase pursuant to a German Assignment and (iii) in
the case of Eligible Receivables of a French Originator, shall purchase in accordance pursuant to the
terms of Exhibit H (Transfer of French Receivables - Subrogation Conventionnelle) hereto), and the
Originator hereby sells, transfer and assigns (or, (i) in the case of an Eligible Receivables of a Canadian
Originator, shall sell pursuant to an Assignment), (ii) in the case of an Eligible Receivables of a German
Originator, shall sell pursuant to a German Assignment and (iii) in the case of Eligible Receivables of a
French Originator, shall transfer by way of subrogation conventionnelle in accordance pursuant to the
terms of Exhibit H (Transfer of French Receivables - Subrogation Conventionnelle) hereto), all of the
Originator’s right, title and interest (but none of the Originator’s Retained Obligations) with respect to the
Eligible Receivables on the attached Exhibit as of the date hereof, and the Eligible Receivables shall
become Ppurchased Receivables in the manner set forth in the Agreement.

                                                   [TBD].


                                                   By:
                                                   Title:


REQUEST ACCEPTED:
SKILLSOFT RECEIVABLES FINANCING LLC

By: ____________________________
Title: ___________________________




                                                 Exhibit E-2
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
                                         Case 20-11532-MFW                  Doc 179-2           Filed 07/10/20         Page 63 of 85




                                                                         EXHIBIT A to Purchase Report

                                                                       List of Proposed Receivables
                                                             Proposed for Purchase as of ____________, 20__

                Customer      Customer   Invoice   Invoice    Currency     Maturity   Payment    Invoice   Sales Tax    Invoice   FX     USD      Class   Class   Amount
                ID            name       #         Date                    Date       Terms      Amount    VAT/GST      Net of    Rate   Amount           %       Financed
                                                                                                                        Tax
US Purchased
Receivables

UK Purchased
Receivables

Canadian
Purchased
Receivables

Australian
Purchased
Receivables

German
Purchased
Receivables

Singapore
Purchased
Receivables

French
Purchased
Receivables




Purchase Price for the Proposed Receivables:                                                                                                       $

Subrogation Price for the Proposed Receivables:                                                                                                    €



                                                                                         1
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
                               Case 20-11532-MFW    Doc 179-2     Filed 07/10/20     Page 64 of 85




                                               EXHIBIT B to Purchase Report


         Eligible Receivable              Obligor                       Point of Contact             Address
                                                                Name:
                                                                Email:
                                                                Telephone:
                                                                Name:
                                                                Email:
                                                                Telephone:
                                                                Name:
                                                                Email:
                                                                Telephone:
                                                                Name:
                                                                Email:
                                                                Telephone:
                                                                Name:
                                                                Email:
                                                                Telephone:
                                                                Name:
                                                                Email:
                                                                Telephone:
                                                                Name:
                                                                Email:
                                                                Telephone:




                                                            2
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW   Doc 179-2    Filed 07/10/20   Page 65 of 85



                                        Exhibit F

                                   Form Of Assignment




                                          F-1
#62171535_v4
          Case 20-11532-MFW          Doc 179-2      Filed 07/10/20    Page 66 of 85




                                        ASSIGNMENT

THIS ASSIGNMENT is made at Fredericton, Province of New Brunswick, Canada on this
30th day of October, 2015.

BETWEEN :     SKILLSOFT CANADA, LTD.
              (the "Originator")

AND:          SKILLSOFT RECEIVABLES FINANCING LLC
              (the "Buyer")

      WHEREAS the Originator, the Buyer and others have entered into a receivables
purchase agreement dated as of October 30, 2015 (the "Receivables Purchase Agreement");

       NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the Originator and the Buyer hereby agree as follows:

1.     With effect on the date hereof, the Originator hereby sells, assigns, transfers and
       otherwise conveys to the Buyer, and the Buyer hereby purchases from the Originator, all
       of the Originator's right, title and interest (but none of the Originator's Retained
       Obligations) in and to each Eligible Receivable originated by the Originator and set forth
       on Schedule 1 to the Receivables Purchase Agreement, together with all Related Security
       and Collections with respect thereto, all for a Purchase Price of US$2,153,906.29 which
       shall be paid by the Buyer to the Originator in accordance with the terms of the
       Receivables Purchase Agreement.

2.     With effect on each Settlement Date following the date hereof, until the occurrence of the
       Revolving Credit Termination Date, the Originator agrees hereby to sell, assign, transfer
       and otherwise convey to the Buyer, and the Buyer agrees hereby to purchase from the
       Originator, all of the Originator's right, title and interest (but none of the Originator's
       Retained Obligations) in and to the Eligible Receivables that are originated by the
       Originator and set forth in the Purchase Report delivered in connection with such
       Settlement Date, together with all Related Security and Collections with respect thereto,
       all for a Purchase Price which shall be calculated and paid by the Buyer to the Originator
       in accordance with the terms of the Receivables Purchase Agreement. Upon acceptance
       by the Buyer of the Purchase Report pertaining to a Settlement Date and payment of the
       Purchase Price pursuant to Section 3(b)(i) of the Receivables Purchase Agreement in
       respect of the applicable Eligible Receivables, the Buyer shall automatically purchase
       from the Originator without any requirement for further action or documentation to be
       executed and delivered by the parties hereto (and shall be deemed to have purchased
       from the Originator), and the Originator shall automatically sell, assign, transfer and
       otherwise convey to the Buyer without any requirement for further action or
       documentation to be executed and delivered by the parties hereto (and shall be deemed
       to have sold, assigned, transferred and otherwise conveyed to the Buyer), all of the
        Case 20-11532-MFW          Doc 179-2     Filed 07/10/20     Page 67 of 85



     Originator's right, title and interest (but none of the Originator's Retained Obligations)
     with respect to the Eligible Receivables that are originated by the Originator and set
     forth in such Purchase Report, as of the date of such Purchase Report, and such Eligible
     Receivables shall thereby become Purchased Receivables in the manner set forth in the
     Receivables Purchase Agreement.

3.   Nothing herein shall limit the rights and obligations of the parties hereto under the
     Receivables Purchase Agreement.

4.   Capitalized terms used herein and not otherwise defined shall have the meanings set
     forth, directly or indirectly, in the Receivables Purchase Agreement.

5.   This Assignment shall be governed by, and construed and interpreted in accordance
     with, the laws of the Province of Ontario and the federal laws of Canada applicable
     therein.

                                     [Signature page follows]




                                             2
Case 20-11532-MFW   Doc 179-2   Filed 07/10/20   Page 68 of 85
            Case 20-11532-MFW        Doc 179-2      Filed 07/10/20    Page 69 of 85



                                AMENDMENT AGREEMENT

THIS AGREEMENT is made as of the 20th day of December, 2018.

BETWEEN :         SKILLSOFT CANADA, LTD.
                  (the "Originator")

AND:              SKILLSOFT RECEIVABLES FINANCING LLC
                  (the "Buyer")

      WHEREAS the Originator, the Buyer and others have entered into a receivables
purchase agreement dated as of October 30, 2015 (the "Original RPA");

        WHEREAS pursuant to the Original RPA, the Originator and the Buyer have entered
into an assignment agreement dated October 30, 2015 (the "Original Assignment");

        WHEREAS the Originator, the Buyer and others have entered into an amended and
restated receivables purchase agreement (the "Amended and Restated RPA") dated as of
December 20, 2018, which amends and restates the terms of the Original RPA;

        WHEREAS on the date hereof the Originator wishes to sell, assign, transfer and
otherwise convey to the Buyer, and the Buyer wishes to purchase from the Originator, certain
Eligible Receivables (as defined in the Amended and Restated RPA) originated by the
Originator; and

       WHEREAS the Originator and the Buyer wish to amend the Original Assignment in
accordance with the terms of this Agreement;

       NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the Originator and the Buyer hereby agree as follows:

1.     The recital to the Original Assignment is hereby amended and restated as follows:

       "WHEREAS the Originator, the Buyer and others have entered into a receivables
       purchase agreement dated as of October 30, 2015, which has been amended and restated
       pursuant to the terms of an amended and restated receivables purchase agreement dated
       as of December 20, 2018 (as the same may be further amended, restated, supplemented
       or otherwise modified from time to time, the "Receivables Purchase Agreement");"

2.     Section 1 of the Original Assignment is hereby amended and restated as follows:

       "With effect on October 30, 2015, the Originator hereby sells, assigns, transfers and
       otherwise conveys to the Buyer, and the Buyer hereby purchases from the Originator, all
       of the Originator's right, title and interest (but none of the Originator's Retained
       Obligations) in and to each Eligible Receivable originated by the Originator and set forth
       on Schedule I to the Receivables Purchase Agreement (as in effect on October 30, 2015),
       together with all Related Security and Collections with respect thereto, all for a Purchase
       Price of US$2,153,906.29 which shall be paid by the Buyer to the Originator in




       #11894853 v4
          Case 20-11532-MFW        Doc 179-2     Filed 07/10/20     Page 70 of 85




     accordance with the terms of the Receivables Purchase Agreement (as in effect on
     October 30, 2015)."

3.   Sections 3, 4 and 5 of the Original Assignment are hereby renumbered as Sections 4, 5
     and 6, respectively, and the following is hereby inserted as Section 3 to the Original
     Assignment immediately after Section 2 thereof:

     "With effect on December 20, 2018, the Originator hereby sells, assigns, transfers and
     otherwise conveys to the Buyer, and the Buyer hereby purchases from the Originator, all
     of the Originator's right, title and interest (but none of the Originator's Retained
     Obligations) in and to each Eligible Receivable originated by the Originator and set forth
     on Schedule I to the Receivables Purchase Agreement, together with all Related Security
     and Collections with respect thereto, all for a Purchase Price of US$1,873,169.53 which
     shall be paid by the Buyer to the Originator in accordance with the terms of the
     Receivables Purchase Agreement.

4.   Except for the amendments made pursuant to this Agreement, the Original Assignment
     remains in full, force and effect, unamended.

5.   This Agreement shall be governed by, and construed and interpreted in accordance
     with, the laws of the Province of Ontario and the federal laws of Canada applicable
     therein.

                                     [Signature page follows]




                                             2
     #11894853 v4
           Case 20-11532-MFW     Doc 179-2      Filed 07/10/20    Page 71 of 85




       IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
duly executed as of the date first above written.



                                        ORIGINATOR:

                                        SKILLSOFT CANADA, LTD.


                                        By: ______________________________________
                                           Name: Michael Pellegrino
                                           Title: Secretary and Treasurer




                                        BUYER:

                                        SKILLSOFT RECEIVABLES FINANCING LLC


                                        By: ______________________________________
                                           Name: Michael Pellegrino
                                           Title: President




                          [Signature Page –Amendment Agreement]
      #11894853 v4
          Case 20-11532-MFW          Doc 179-2      Filed 07/10/20    Page 72 of 85




                                        ASSIGNMENT

THIS ASSIGNMENT is made at Fredericton, Province of New Brunswick, Canada on this
30th day of October, 2015.

BETWEEN :     SUMTOTAL SYSTEMS CANADA LTD.
              (the "Originator")

AND:          SKILLSOFT RECEIVABLES FINANCING LLC
              (the "Buyer")

      WHEREAS the Originator, the Buyer and others have entered into a receivables
purchase agreement dated as of October 30, 2015 (the "Receivables Purchase Agreement");

       NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the Originator and the Buyer hereby agree as follows:

1.     With effect on the date hereof, the Originator hereby sells, assigns, transfers and
       otherwise conveys to the Buyer, and the Buyer hereby purchases from the Originator, all
       of the Originator's right, title and interest (but none of the Originator's Retained
       Obligations) in and to each Eligible Receivable originated by the Originator and set forth
       on Schedule 1 to the Receivables Purchase Agreement, together with all Related Security
       and Collections with respect thereto, all for a Purchase Price of US$148,531.35 which
       shall be paid by the Buyer to the Originator in accordance with the terms of the
       Receivables Purchase Agreement.

2.     With effect on each Settlement Date following the date hereof, until the occurrence of the
       Revolving Credit Termination Date, the Originator agrees hereby to sell, assign, transfer
       and otherwise convey to the Buyer, and the Buyer agrees hereby to purchase from the
       Originator, all of the Originator's right, title and interest (but none of the Originator's
       Retained Obligations) in and to the Eligible Receivables that are originated by the
       Originator and set forth in the Purchase Report delivered in connection with such
       Settlement Date, together with all Related Security and Collections with respect thereto,
       all for a Purchase Price which shall be calculated and paid by the Buyer to the Originator
       in accordance with the terms of the Receivables Purchase Agreement. Upon acceptance
       by the Buyer of the Purchase Report pertaining to a Settlement Date and payment of the
       Purchase Price pursuant to Section 3(b)(i) of the Receivables Purchase Agreement in
       respect of the applicable Eligible Receivables, the Buyer shall automatically purchase
       from the Originator without any requirement for further action or documentation to be
       executed and delivered by the parties hereto (and shall be deemed to have purchased
       from the Originator), and the Originator shall automatically sell, assign, transfer and
       otherwise convey to the Buyer without any requirement for further action or
       documentation to be executed and delivered by the parties hereto (and shall be deemed
       to have sold, assigned, transferred and otherwise conveyed to the Buyer), all of the
        Case 20-11532-MFW          Doc 179-2     Filed 07/10/20     Page 73 of 85



     Originator's right, title and interest (but none of the Originator's Retained Obligations)
     with respect to the Eligible Receivables that are originated by the Originator and set
     forth in such Purchase Report, as of the date of such Purchase Report, and such Eligible
     Receivables shall thereby become Purchased Receivables in the manner set forth in the
     Receivables Purchase Agreement.

3.   Nothing herein shall limit the rights and obligations of the parties hereto under the
     Receivables Purchase Agreement.

4.   Capitalized terms used herein and not otherwise defined shall have the meanings set
     forth, directly or indirectly, in the Receivables Purchase Agreement.

5.   This Assignment shall be governed by, and construed and interpreted in accordance
     with, the laws of the Province of Ontario and the federal laws of Canada applicable
     therein.

                                     [Signature page follows]




                                             2
Case 20-11532-MFW   Doc 179-2   Filed 07/10/20   Page 74 of 85
            Case 20-11532-MFW        Doc 179-2      Filed 07/10/20    Page 75 of 85



                                AMENDMENT AGREEMENT

THIS AGREEMENT is made as of the 20th day of December, 2018.

BETWEEN :         SUMTOTAL SYSTEMS CANADA LTD.
                  (the "Originator")

AND:              SKILLSOFT RECEIVABLES FINANCING LLC
                  (the "Buyer")

      WHEREAS the Originator, the Buyer and others have entered into a receivables
purchase agreement dated as of October 30, 2015 (the "Original RPA");

        WHEREAS pursuant to the Original RPA, the Originator and the Buyer have entered
into an assignment agreement dated October 30, 2015 (the "Original Assignment");

        WHEREAS the Originator, the Buyer and others have entered into an amended and
restated receivables purchase agreement (the "Amended and Restated RPA") dated as of
December 20, 2018, which amends and restates the terms of the Original RPA;

        WHEREAS on the date hereof the Originator wishes to sell, assign, transfer and
otherwise convey to the Buyer, and the Buyer wishes to purchase from the Originator, certain
Eligible Receivables (as defined in the Amended and Restated RPA) originated by the
Originator; and

       WHEREAS the Originator and the Buyer wish to amend the Original Assignment in
accordance with the terms of this Agreement;

       NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the Originator and the Buyer hereby agree as follows:

1.     The recital to the Original Assignment is hereby amended and restated as follows:

       "WHEREAS the Originator, the Buyer and others have entered into a receivables
       purchase agreement dated as of October 30, 2015, which has been amended and restated
       pursuant to the terms of an amended and restated receivables purchase agreement dated
       as of December 20, 2018 (as the same may be further amended, restated, supplemented
       or otherwise modified from time to time, the "Receivables Purchase Agreement");"

2.     Section 1 of the Original Assignment is hereby amended and restated as follows:

       "With effect on October 30, 2015, the Originator hereby sells, assigns, transfers and
       otherwise conveys to the Buyer, and the Buyer hereby purchases from the Originator, all
       of the Originator's right, title and interest (but none of the Originator's Retained
       Obligations) in and to each Eligible Receivable originated by the Originator and set forth
       on Schedule I to the Receivables Purchase Agreement (as in effect on October 30, 2015),
       together with all Related Security and Collections with respect thereto, all for a Purchase




       #11895171 v3
          Case 20-11532-MFW        Doc 179-2     Filed 07/10/20     Page 76 of 85




     Price of US$148,531.35 which shall be paid by the Buyer to the Originator in accordance
     with the terms of the Receivables Purchase Agreement (as in effect on October 30, 2015)."

3.   Sections 3, 4 and 5 of the Original Assignment are hereby renumbered as Sections 4, 5
     and 6, respectively, and the following is hereby inserted as Section 3 to the Original
     Assignment immediately after Section 2 thereof:

     "With effect on December 20, 2018, the Originator hereby sells, assigns, transfers and
     otherwise conveys to the Buyer, and the Buyer hereby purchases from the Originator, all
     of the Originator's right, title and interest (but none of the Originator's Retained
     Obligations) in and to each Eligible Receivable originated by the Originator and set forth
     on Schedule I to the Receivables Purchase Agreement, together with all Related Security
     and Collections with respect thereto, all for a Purchase Price of US$601,041.38 which
     shall be paid by the Buyer to the Originator in accordance with the terms of the
     Receivables Purchase Agreement.

4.   Except for the amendments made pursuant to this Agreement, the Original Assignment
     remains in full, force and effect, unamended.

5.   This Agreement shall be governed by, and construed and interpreted in accordance
     with, the laws of the Province of Ontario and the federal laws of Canada applicable
     therein.

                                     [Signature page follows]




                                             2
     #11895171 v3
           Case 20-11532-MFW     Doc 179-2      Filed 07/10/20    Page 77 of 85




       IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
duly executed as of the date first above written.



                                        ORIGINATOR:

                                        SUMTOTAL SYSTEMS CANADA LTD.


                                        By: ______________________________________
                                           Name: Michael Pellegrino
                                           Title: Treasurer




                                        BUYER:

                                        SKILLSOFT RECEIVABLES FINANCING LLC


                                        By: ______________________________________
                                           Name: Michael Pellegrino
                                           Title: President




                          [Signature Page –Amendment Agreement]
      #11895171 v3
               Case 20-11532-MFW          Doc 179-2        Filed 07/10/20       Page 78 of 85




                                                  Exhibit G

                                        Form Of German Assignment




References to "Sections" in this Schedule shall always be construed as references to the sections of the
Amended and restated Receivables Purchase Agreement dated as of December 20, 2018, as amended from
time to time ("Receivables Purchase Agreement"). For the purposes of this exhibit, the definitions of the
Receivables Purchase Agreement shall apply mutatis mutandis.

Each receipt (Zugang) by the Buyer of a Purchase Report as set out in Exhibit E of the Receivables
Purchase Agreement and a list of German Receivables as set forth in Exhibit E-A of the Receivables
Purchase Agreement by the German Originator constitutes an irrevocable offer by the German Originator
to sell and to assign to the Buyer the German Receivables listed therein and to assign any Related Security
in respect thereto at the relevant Purchase Price (the "Offer").

The Buyer shall accept the Offer by sending a countersigned Purchase Report in the form as set out in
Exhibit E of the Receivables Purchaser Agreement (the "Acceptance") to the German Originator not later
than 5:00 p.m. New York City time on the Transfer Date. The receipt of such Acceptance Letter shall not
be a condition for the Acceptance to become valid (Section 151 of the German Civil Code (Bürgerliches
Gesetzbuch)).

The countersigned Purchase Report shall specify the amount of all Receivables purchased or purported to
be purchased by the Buyer. In the case of doubt, all Eligible Receivables set out in the relevant Offer shall
be purchased or purported to be purchased by the Buyer and all Receivables set out in the relevant Offer
shall be assigned to the Buyer, together with any Related Security.

To the extent that title to the Related Security in respect of any Germany Receivable cannot be assigned
and transferred by mere agreement between the German Originator and the Buyer, the German Originator
and the Buyer hereby agree and undertake that any notice to be given, form or registration to be effected
or other thing or act to be done in order to effect the assignment and transfer of title in the Related
Security to the Buyer shall as soon as possible be given or done by the German Originator if and in such
form as the Buyer requires.

    The provisions of this Exhibit G (including all non-contractual obligations) shall be governed by and
                construed in accordance with the laws of the Federal Republic of Germany.




                                                     F-2
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
                 Case 20-11532-MFW           Doc 179-2       Filed 07/10/20       Page 79 of 85




                                                    Exhibit H
                         Transfer of French Receivables - Subrogation Conventionnelle

The transfer of French Receivables to the Buyer that is the subject of any offer for purchase of
Receivables relating to French Receivables shall be effected by way of a subrogation conventionnelle
pursuant to Art. 1346-1 of the French Code Civil and made in accordance with the terms set forth in this
Exhibit H (Transfer of French Receivables - Subrogation Conventionnelle). In the event of any conflict,
discrepancy or contradiction between the provisions of the Agreement and this Exhibit H, the latter
provisions of this Exhibit H shall prevail and the provisions of the Agreement shall be construed
accordingly.

     1. Each offer for purchase of Receivables relating to French Receivables set out in a Purchase
        Report delivered by the relevant French Originator to the Buyer pursuant to Clause 2 of this
        Agreement shall constitute an irrevocable offer by the relevant French Originator to transfer by
        way of subrogation conventionnelle (within the meaning of Article 1346-1 of the French Code
        Civil) to the Buyer all of the French Originator's right, title and interest in and to the French
        Receivables designated in such offer for purchase of Receivables relating to French Receivables
        and, to the extent possible under French law, all Related Security in respect thereof.

     2. The Buyer shall identify which of the French Receivables designated in the relevant Purchase
        Report relating to French Receivables it wishes to acquire by way of subrogation
        conventionnnelle by delivering to the relevant French Originator a countersigned Purchase
        Report, in accordance with Clause 2 of the Agreement, to be countersigned by the relevant French
        Originator.

     3. On each Settlement Date:


           (i)     The Buyer shall pay in full to the relevant French Originator the Subrogation Price due
                   for the acquisition of each French Receivables to be transferred on such date which must
                   be equal to the aggregate face amount of such French Receivables.

          (ii)     Simultaneously, the relevant French Originator shall deliver to the Buyer the original copy
                   of a duly completed, dated as at the date of the said Settlement Date and executed
                   subrogation certificate (quittance subrogative) substantially in the form set out in the
                   Annex to this Exhibit H (the "Subrogation Certificate"), relating to the French
                   Receivables duly identified in the Subrogation Certificate, previously offered for sale, in
                   the relevant offer for purchase of Receivables relating to French Receivables and listed in
                   the relevant countersigned offer for purchase of Receivables delivered by the Buyer to the
                   relevant French Originator in accordance with the terms of the Agreement.

         (iii)     The relevant French Originator shall pay in full all the sums due by it to the Buyer for the
                   Buyer's claims in relation to all finance charges, late fees and other fees which are
                   unearned, termination fees, cancellation charges, sales, excise or similar taxes and credits
                   or allowances granted, in relation to the relevant French Receivables transferred on the
                   relevant Settlement Date.



                                                       F-3
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
                 Case 20-11532-MFW          Doc 179-2        Filed 07/10/20      Page 80 of 85




         In all cases, all such payments into the relevant bank accounts as provided for under the
         Agreement shall be made in immediately available funds in Euros.


     4. Upon payment of the Subrogation Prices in accordance with paragraph 3(i) and delivery by the
        relevant French Originator of the Subrogation Certificate to the Buyer simultaneously with the
        said payment in accordance with paragraph 3 (ii) above, the Buyer will be subrogated to all of the
        rights and interests of the relevant French Originator in, under and to, and all of the claims of the
        relevant French Originator in respect of, such French Receivables and, to the extent possible
        under French law of all Related Security with respect thereto, in accordance with Article 1346-1
        of the French Code Civil and pursuant to the terms and conditions of the Agreement.

          However, such subrogation will not be enforceable against the relevant Debtor(s) unless and until
          it is notified to such Debtor(s), pursuant to Article 1346-5 of the French Code Civil and clause 6
          (p) of the Agreement.


     5. The relevant French Originator shall, in each Subrogation Certificate delivered to the Buyer in
        accordance with the above paragraphs:

           (i)     have specified the aggregate Subrogation Prices due in connection with all the French
                   Receivables transferred on the Settlement Date and the Subrogation Price due for each of
                   the French Receivables identified into the Subrogation Certificate; and

          (ii)     have duly identified the French Receivables, by setting out into provisions or appending to
                   it a schedule specifying for each such French Receivable the information provided in the
                   relevant offer for Purchase of Receivables relating to French Receivables.




                                                       F-4
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW           Doc 179-2        Filed 07/10/20       Page 81 of 85




                                        ANNEX 1 TO EXHIBIT H

                                      QUITTANCE SUBROGATIVE


A:        SKILLSOFT RECEIVABLES FINANCING LLC
          [adresse]

Conformément aux stipulations d’une convention intitulée "Amended and Restated Receivables Purchase
Agreement" (en ce compris plus particulièrement son Annexe H intitulée "Transfer of French Receivables
- Subrogation Conventionnelle") en date initialement du 20 décembre 2018, telle que modifiée, conclue
entre notamment, [relevant French Originator] en qualité de cédant de créances (French Originator)
soumises au droit français et SKILLSOFT RECEIVABLES FINANCING LLC en qualité d’acheteur
desdites créances,

Le soussigné,

[relevant French Originator, une société de droit français, dont le siège social est sis [•], au capital social
de [•], immatriculée auprès du registre du commerce de [•] sous le numéro [•], en qualité de titulaire des
créances à l’encontre des débiteurs dont la liste est jointe en annexe (les « Débiteurs »), reconnait et
déclare par les présentes qu’il a reçu ce jour, en qualité de subrogeant, paiement intégral d’une somme
globale égale au montant des créances concernées soit [insert the aggregate Subrogation Price for the
transferred French Receivables] euros, de SKILLSOFT RECEIVABLES FINANCING LLC, se
répartissant comme indiqué en Annexe à la présente quittance subrogative.

[relevant French Originator], en qualité de subrogeant, donne par les présentes quittance valable à
SKILLSOFT RECEIVABLES FINANCING LLC, en qualité de subrogé du complet paiement des
créances décrites en Annexe et le subroge dans tous les droits, actions, privilèges et hypothèques visés à
l'article 1346-1 du code civil français dont il est titulaire au titre des créances identifiées en Annexe à la
présente quittance subrogative.

En conséquence et conformément aux dispositions de l’article 1346-1 du code civil français,
SKILLSOFT RECEIVABLES FINANCING LLC est valablement et intégralement subrogé, jusqu’à
concurrence du paiment réalisé ce jour, dans tous les droits de créance, actions, privilèges et hypothèques
que le soussigné détient à l’encontre des Débiteurs, au titre des créances qui sont dument identifiées en
Annexe aux présentes lesquelles lui sont ainsi transférés par voie de subrogation conventionnelle en vertu
de l’article 1346-4 du code civil français.

La présente quittance subrogative est soumise au droit français.

Fait à [place of signature],

Le [date],




__________________
[relevant French Originator]
                                                      F-5
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW       Doc 179-2       Filed 07/10/20   Page 82 of 85




Par : [Insert The Name Of The Authorised Signatory]




                                                 F-6
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW        Doc 179-2       Filed 07/10/20      Page 83 of 85




                                              ANNEXE

                                       Identification des créances cédées

          [Cette annexe doit indiquer pour chacune des Créances Françaises les informations
          suivantes:

          -         Nom du débiteur, adresse et numéro RCS
          -         Montant de la créance
          -         Date d'échéance
          -         Date et numéro de référence du Contrat
          -         [Numéro de facture (le cas échéant)]]


__________________




                                                  F-7
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW            Doc 179-2       Filed 07/10/20        Page 84 of 85




                         TRANSLATION FOR INFORMATION PURPOSES ONLY

                                     SUBROGATION CERTIFICATE

TO :      SKILLSOFT RECEIVABLES FINANCING LLC
          [address]

Pursuant to the terms and conditions of an agreement named " Amended and Restated Receivables
Transfer Agreement " (including in particular its Exhibit H named "Transfer of French Receivables -
Subrogation Conventionnelle") originally dated 20 December 2018, as amended, entered into between
[relevant French Originator] as seller of French law governed receivables (French Originator) and
SKILLSOFT RECEIVABLES FINANCING LLC as purchaser of such receivables,

The undersigned,

[relevant French Originator], a company incorporated under the laws of France, having its registered
office at [•], with a share capital of [•], and registered in the commercial registry of [•] under [•], as owner
of the receivables against debtors whose list is set out in schedule (the "Debtors"), hereby acknowledges
and declares that it has received, on today's date, in its capacity as subrogeant, full payment of an amount
equal to the amount of the concerned Receivables [insert the aggregate Subrogation Price for the
transferred French Receivables] euros, from SKILLSOFT RECEIVABLES FINANCING LLC, split
as set out in the Schedule to this Subrogation certificate.

[relevant French Originator] as subrogeant, hereby acknowledges receipt of the complete payment of the
Receivables described in the Schedule below (donne quittance valable) from SKILLSOFT
RECEIVABLES FINANCING LLC, as subrogé and subrogates SKILLSOFT RECEIVABLES
FINANCING LLC in all the rights, actions and privileges referred to under article 1346-1 of the French
Civil Code owned by [relevant French Originator] pursuant to the receivables identified in Schedule to
this Subrogation certificate.

Consequently and pursuant to article 1346-1 of the French Civil Code, SKILLSOFT RECEIVABLES
FINANCING LLC is validly and fully subrogated, up to the payment made as at today's date, in all
claims, actions and privileges which the undersigned owns against the Debtors, pursuant to the receivables
which are duly identified in the Schedule below, and which are transferred by way of subrogation
conventionnelle pursuant to Article 1346-4 of the French Civil Code.

This Subrogation certificate is governed by French law.

Signed in [place of signature],

On [date],



_______________
[relevant French Originator]
By : [Insert The Name Of The Authorised Signatory]


                                                      F-8
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
               Case 20-11532-MFW         Doc 179-2        Filed 07/10/20      Page 85 of 85




                                              SCHEDULE

                              Identification of the transferred receivables

[This Schedule should indicate in respect of each French Receivable the following data :

-         Obligor’s name, address and RCS number
-         Receivable amount
-         Maturity date
-         Contract reference number and date
-         Invoice number (if applicable)]]




                                                    F-9
#62171535_v4
#62171535_v4
WEIL:\97063491\2\74473.0003
